 
     

IS 44 (Rev. 06/17

The 15 44 civil cof@grenl
provided by local rules of Court,

purpose of initiating the civil docket sheet.

kel EPL AUN TALES tor for the Estate of Carl L. Reeser and Marian L.

Reeser, hAw.

-@-00665-ER Document 1 Filed 01/29/20 vt
CIVIL COVER SHEET

information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(b) County of Residence of First Listed Plaintiff Morgan County
(EXCEPT IN US. PLAINTIFD CASES)

jan YS

vamp

orneys (finn Nanie, sdedress, and Telephone Number
bigkyeSati P }

Maune Raichle Hartley French & Mudd, LLC

230 S. Broad Street, Suite 1946;€hiladelphia PA 19102 800-358-5922

(SEE INSTRUCTIONS ON NEXT PAGE QF THIS FORM)

DEFENDANTS
Viad Corp, et al.

NOTE:

Attorneys (Known)
Kevin J. Op

 

Al i ati
oth Ey wr

County of Residence of First Listed Defendant

   

Pry

PPh

_Maricopa County

(IN US. PLAINTIFF CASES ONLY}

rien, Esquire
Marks, O'Neilt, O'Brien, Doherty & Kelly, P.C.
1617 JFK Blyvd., Suite 1010, Philadelphia, PA 19103

EN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

Il. BASIS OF JURISDICTION Place an “X” in One Box Only)

U.S. Govermnent f

Plaintiff /

a1

JS (U.S. Government Noi a Party)
2 US. Geverament \ piety

Defendant

IV. NATURE OF SUIT (Pace a an

A 3 I sderal Question

(indicate Citizenship of Parties in iteut Hil)

 

 

ar One Box Onty)

(For Diversity Cases Only}

WE CITIZENSHIP OF PRINCIPAL PARTIES ¢Ptace an “¥" in One Box for Plaintiff

and One Box for Defendani)

PTF DEF PTF DEF
Citizen of This State a1 f 1 Incorporated er Principal Place G4 td
of Business in This State
Citizen of Another State 42 © 2 Incorporated aie Principal Place o5 5
of Business In Another State
Citizen or Subject ofa a3 OG 3. Foreign Nation o6 oO6

Foreign Couatry

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

G 210 Land Condemnation

CF 220 Foreclosure

C1 230 Rent Lease & Ejectment
0 240 Torts to Land

0) 245 Tort Product Liability
0 290 All Other Real Property

4 448 Education

 

0 440 Other Civil Rights
441 Voting
O 442 Employment

Habeas Corpus:
463 Aijien Detainee
510 Motions to Vacate

O 443 Housing/ Sentence
Accommodations 530 General

0 445 Amer. w/Disabilities - 535 Death Penalty
Employment Other:

) 446 Amer, w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

MoGQGQ oO0 O40

 

O 791 Employee Retirement
Income Security Act

IMMIGRATION: -

 

[os “CONTRACT: TORTS: : me ie FORFETLORE/PENALLY:< | ©) BANKRUPTCY: oo OTHER STATUTES «:
G 110 Insurance PERSOWAL INJURY PERSONAL INFURY = 40) 625 Drug Related Seizure G 422 2 Appeal 28 USC 158 (7 375 False Claims Act
O) 120 Marine (3 310 Atplane ©) 365 Personal Injury - of Property 21 USC 88] §G) 423 Withdrawal C) 376 Qui Tam (31 USC
G 130 Miller Act GF 315 Airplane Product et rodiiet. Liability ©) 690 Other 28 USC 157 3729(a))
OG 340 Negotiable Instrument Liability a Health Care/ © 400 State Reapportionment
OG £50 Recovery of Overpayment | 320 Assault, Libel & Pharmacejatical Le PROPERTY BRIGHTS | 410 Antitrust

& Enforcement of Judgment Stander é Personal Anjury G 820 Copyrights O 430 Banks and Banking
CO 151 Medicare Act 7 330 Federal Employers” f PraducyLiability O 830 Patent 0 450 Commerce
O 152 Recovery of Defauited Liability f f 2M 368 Asbesfos Personal G 834 Patent - Abbreviated 0 460 Deportation

Student Loans 340 Marine Infuy'y Product New Drag Application 70 470 Racketeer Inflenced and

(Excludes Veterans) OG 345 Marine Product | Lipbility G $40 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [:. LABOR: So SOCIAL SECURITY 70 480 Consumer Credit

of Veleran’s Benctits © 350 Motor Vehicle Other Fraud c 710 Fair Labor Standards. 861 HIA (1395) ©) 490 Cable/Sat TV
(166 Stockholders’ Suits (355 Motor Vehicle =? = 371 Truth in Lending Act 862 Black Ling (923) © 850 Securities*Commodities/
CF 190 Other Contract Product Liability — (1) 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(2)} Exchange
CO 195 Contract Product Liability | [1 360 Other Personal i Property Damage Relations O 864 SSID Title XVI T) 890 Other Statutory Actions
G 196 Franchise Injury 51385 Property Damage 0 740 Railway Labor Act O 865 RSI (A08(2)) 1) 891] Agricultural Acts

© 362 Personal Injury - Product Léability © 751 Family and Medical G 893 Environmental Matters
Medical Malpas Leave Act O 895 Freedom of infonnation

LE" REAL PROPERTY: P= CIVIL RIGHTS =. “PRISONER PETITIONS::| C) 790 Other Labor Litigation = FEDERAL TAXSUITS Act

 

 

 

a] 77 Naturalization "Application

© 465 Other Immigration
Actions

 

870 Taxes (U.S. Pkaintiff
or Defendant)

871 [RS—Third Party
26 USC 7609

SAN

0] 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© $50 Constitutionality of
State Statutes

PG 7020

 

 

v.

 

C1 Original ¢ O 3. Remanded from 4 Reinstated or © 5 Tyansferred from © 6 Multidistrict CF 8 Multidistrict
Proceeding Sta Courl Appellate Court Reopened Another Districd Litigation - Litigation -
(specify) Transfer Direct File

 

 

VL CAUSE OF ACTION

28 U.S.C. § 1442(a}(1)
Brief description of canse:
Federal Officer Removal

 

Cite the U.S, Civil Statute under whieh you are filing (De not cite jurisdictional statutes uniess diversity):

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THES IS A CLASS ACTION DEMAND §$ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R-Cv.P. . JURY DEMAND: O Yes No
VITi. RELATED CASE(S} ,

See instructions):
IF ANY See ONIONS gE DOCKET NUMBER
comm CC DOCKET NUMBER —_-—_____--__
DATE SIGNATURE OF ATTORNEY OF RECORD
01/29/2020 Kevin J. O'Brien/KJO4408
FOR OFFICE USE ONLY — ae
APPLYING IFP JUDGE MAG. JUDGE

RECEIPT # AMOUNT
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 2 of 73

>

UNITED STATES BISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM

(to be used by counsel ov pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 607 Christenson Road, Deer Lodge, TN 37726

 

Address of Defendant: 1850 North Central Ave., Suite 1900, Phoenix, AZ 85004-4565

 

- Philadelphia, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, LFAANY:
Case Number: D L 8 7S Judge: Bo brene Date Terminated:

Civil cases are deemed related when Ves is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2, Does this case invelve the same issue of fact or graw out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Dees this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

1 certify that, to my knowledge, the within case s / Cl isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

01/29/2020 Ome 38393

Atlorney-at-Law / Pro Se Plaintiff Attorney ED. # (ifapplicable)

DATE:

 

 

 

CIVIL: (Place a ¥ in one category only)

 

 
 
 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:

| 1. Indemnity Contract, Marine Contract, and Alf Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [} 2. Airplane Personal Injury

[} 3. Jones Act-Personat Injury L} 3. Assault, Defamation

Cj] 4. Antitrust C1 4.) Marine Personal Injury

EC} 3. Patent [] 3. Motor Vehicle Personal Injury

["] 6, Labor-Management Relations [] 6. Other Personal Injury (Please specifiy):
[J] 7. Civil Rights F] 7. Products Liability

[] 8 Habeas Corpus EJ] 8. Products Liability - Asbestos

[} 9. Securities Act(s) Cases fF] 9. Allother Diversity Cases

fl el0. Social Security Review Cases (Please specify):

qv] Wi. All other Federal Question Cases

y (Please specify): Asbestos - Federal Officer Removal

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

, counsel of record or pro se plaintiff, do hereby certify: { JAW 23 2020

A Pursuant to Locat Civil Rule 53.2, § 3¢c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
F exceed the sum of $150,000.00 exclusive of interest and costs:

Kevin J. O'Brien

 

  

a Relief other than monetary damages is sought.

01/29/2020 38393

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

DATE:

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (5.2048)
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 3 of 73
ce UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(fo be used by counsel or pra se plaintiff to indicate the category of the case for the purpose of assignnent te the appropriate calendar)

Address of Plaintiff: 607 Christenson Road, Deer Lodge, TN 37726

 

Address of Defendant: 1850 North Central Ave., Suite 1900, Phoenix, AZ 85004-4565

 

Philadelphia, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Civil cases are deemed related when Yes is answered to any of the following questions:

  
   

Case Number: Date Terminated:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case invelve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual? Po

   

1 certify that, to my knowledge, the within cas F
this court except as noted above.

01/29/2020

is y! ((] is not related to any case now pending or within one year previously terminated action in

38393

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

DATE:

 

 

 

CIVIL: (Place a Vin one category only}

  

 

    

A, Federal Question Cases: B. Diversity Jurisdiction Cases:

EF] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 4. Insurance Contract and Other Contracts
E] 2. FELA fF] 2. Airplane Personal Injury

[.] 3. Jones Act-Personal Injury f] 3. Assault, Defamation

[E] 4. Antitrust [] 4. Marine Personal Injury

E] 5. Patent [] 5. Motor Vehicle Personal Injury

L.] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify}:
[] 7. Civil Rights PF] 7. Products Liability

[-] 8. Habeas Corpus FE] 8. Products Liability— Asbestos

Ci. % Securities Act(s) Cases E] % Allother Diversity Cases

f | Wi0. Social Security Review Cases (Please specify):

| Bil. AJl other Federal Question Cases

a. (Please specifi): Asbestos - Federal Officer Removal

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Kevin J. O'Brien

, counsel of record or pro se plaintiff, do hereby certify:

 

 
 

: Pursuant to Local Civil Rule 53.2, § 3¢c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
p exceed the sum of $150,000.00 exclusive of interest and costs:

ba Relief other than monetary damages is sought. JAN 29 2020

01/29/2020 Wo, 38393

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

DATE:

 

 

NOTE: A trial de novo will be a trial by fury only if there has been compliance with F.R.C.P, 38.

 

 

 

Cy, 689 (5:2018)
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 4 of 73

Fa IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
RUTH F. HIMES, Executor for the Estate of CARL L.
REESER, deceased, and MARIAN L. REESER, his wife : CIVIL ACTION

V.
A. DUIE PYLE, ING., et al. Do NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. =)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. WY
i
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are KS
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
January 29, 2020 Kevin J. O'Brien Viad Corp
Date Attorney-at-law Attorney for
215-564-6688 215-564-2526 kobrien@moodklaw.com
Telephone FAX Number E-Mail Adduess 99 9020

(Civ. 660) 10/02 PUAN 29 cue
 

Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 5 of 73

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RUTH F. HIMES, Executor for the Estate of CARL
L. REESER, Deceased, and MARIAN L. REESER,
his wife,

Plaintiffs,
VS.

A. DUIE PYLE, INC.;

A.O, SMITH CORPORATION;

ABB, INC., as Successor-In-Interest To ITE Electrical
Products Co.;

AIR & LIQUID SYSTEMS CORPORATION,
Successor-By-Merger To BUFFALO PUMPS, INC.;
AMETEK, INC., Individually and As Successor-In-
Interest to Schutte & Koerting Company;
ARMSTRONG INTERNATIONAL, INC;
ARVINMERITOR, INC.;

AURORA PUMP COMPANY;

AUTOCAR, LLC;

BASF CATALYSTS, LLC;

BAYER CORPORATION;

BOEING COMPANY, THE, Individually and as to its
Vertical Lift Division;

BOILER SUPPLY COMPANY, INCORPORATED,
BORGWARNER INC;

BORGWARNER MORSE TEC LLC, as Successor-
By-Merger to BORG-WARNER CORPORATION;
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC;

BRIGGS & STRATTON CORPORATION,
CARLISLE INDUSTRIAL BRAKE & FRICTION,
INC. f/k/a Motion Control Industries, Inc.,
CARRIER CORPORATION,

CBS CORPORATION, A Delaware Corporation f/k/a
Viacom, Inc., Suceessor-By-Merger to CBS
CORPORATION, A Pennsylvania Corporation f/k/a
WESTINGHOUSE ELECTRIC CORPORATION;
CLARIJANT CORPORATION, Individually and as
Successor-In-Interest to Sud-Chemie, Inc. f/k/a
Southern Tale Company;

CLEAVER-BROOKS, INC. f/k/a CLEAVER-
BROOKS, A Division of Aqua-Chem, Inc.;

CRANE CO.;

{P11503890.1}

 

No.:

DEFENDANT VIAD CORP’S
NOTICE OF REMOVAL PURSUANT
TO 28 U.S.C. §1442 AND 1446

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 6 of 73

CROSBY VALVE, LLC;

DAIMLER TRUCKS NORTH AMERICA, LLC,
DCO, LLC f/k/a DANA COMPANIES, Individually
and Successor-In-Interest to VICTOR GASKET
MANUFACTURING COMPANY and SPICER
PARTS,

DEERE & COMPANY;

EATON CORPORATION;

ELECTROLUX HOME PRODUCTS, INC., as
Suceessor-In-Interest to Copes-Vulcan,

ELLIOTT COMPANY f/k/a Elliot Turbomachinery
Company;

FIVES GIDDINGS & LEWIS, LLC, Individually and
as Successot-In-Interest to Kearney & Trecker
Corporation;

FLOWSERVE US, INC., Solely as Successor to
Edward Valve & Manufacturing Company;
FLOWSERVE US, INC., Successor-In-Interest to
Nordstrom Valve Company;

FLSMIDTH DORR-OLIVER INC. fik/a
GL&V/DORR-OLIVER INC,;

FMC CORPORATION, Individually and as
Successor-In-Interest to Chicago Pump Company and
Northern Pump Company,

GARDNER DENVER, INC.;

GENERAL ELECTRIC COMPANY;

GOODRICH CORPORATION ffk/a The BF
Goodrich Company;

GOULDS PUMPS INCORPORATED,
GRINNELL, LLC;

GVW GROUP LLC, Individually and as Successor to
Autocar Company;

HARWICK STANDARD DISTRIBUTION
CORPORATION,

HENNESSY INDUSTRIES, LLC;

HONEY WELL INTERNATIONAL, INC.,
Individually and as Successor to AlliedSignal, Inc.,
The Bendix Corporation and Warner & Swasey
Company;

IMO INDUSTRIES, INC., Individually and as
Successor-In-Interest DeLaval Turbine Inc.;
INDUSTRIAL HOLDINGS CORPORATION ffk/a
The Carborundum Company,

INGERSOLL-RAND COMPANY;
INTERNATIONAL PAPER COMPANY;

ITT CORPORATION, Individually and as Stuccessor-
In-Interest to Bell & Gossett Pump Company;

 

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 7 of 73

ITT CORPORATION, Individually and as Successor-
In-Interest to Kennedy Valve Manufacturing
Company;

ITT CORPORATION, Individually and as Successor-
In-Interest to Hoffman Specialty Steam Traps;
KOHLER CO.;

LAWN-BOY INC.;

LEBLOND LTD.,;

MACK TRUCKS, INC.;

MCNEIL (OHIO) CORPORATION, Individually and
as Successor-In-Interest to McNeil Akron and McNeil
Corporation;

MCNEIL & NRM, INC;

METROPOLITAN LIFE INSURANCE COMPANY;
METSO MINERALS INDUSTRIES, INC., as
Successor-In-Interest to Keeler Dorr-Oliver Boiler
Company;

MONSANTO COMPANY;

NEWELL BRANDS INC., Individually and as
Successor-In-Interest to Graco Children’s Products,
Inc.;

PNEUMO ABEX LLC, Individually and as
Successor-By-Merger to Pneumo Abex Corporation,
Successor-In-Interest to Abex Corporation, f/k/a
American Brake Shoe Company, f/k/a American
Brake Shoe and Foundry Company including the
American Brakeblock Division, Successor-By-Merger
to the American Brake Shoe and Foundry Company
and The American Brakeblock Corporation, f/k/a The
American Brake Materials Corporation;

SABIC INNOVATIVE PLASTICS LLC, Individually
and as Successor-In-Interest to General Electric
Plastics;

SAINT GOBAIN ABRASIVES INC., as Successor to
Norton Company;

SCHRAMM, INC.;

SPIRAX SARCO, INC.;

SUPERIOR LIDGERWOOD MUNDY
CORPORATION;

TACO PUMPS;

TMS INTERNATIONAL CORPORATION,
Individually and as Successor to White Motor
Company;

TMS INTERNATIONAL HOLDING
CORPORATION, f/k/a Tube City IMS Corporation;
TRANE U.S. INC.;

VIAD CORP. f/k/a The Dial Corp. as successor-in-
interest to Griscom-Russell Company;

VIKING PUMP, INC.;

 

{PH503890. F}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 8 of 73

VOLVO GROUP NORTH AMERICA, LLC,

Individually and as Successor to White Motor

Company and Autocar Company;

UNION CARBIDE CORPORATION;

WARREN PUMPS, LLC;

WEIR VALVE & CONTROLS USA, INC.,, as

Successor-In-Interest to Atwood & Morrill Valve

Company; and

YORK INTERNATIONAL CORPORATION, as

Successor-In-Interest te York Corporation.
Defendants.

 

{PH503990.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 9 of 73

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RUTH F. HIMES, Executor for the Estate of
CARL L. REESER, Deceased, and MARIAN L.
REESER, his wife, No.:

Plaintiff, DEFENDANT VIAD CORP’S

VS. NOTICE OF REMOVAL
PURSUANT TO 28 U.S.C, §1442

A. DUIE PYLE, INC., et al, AND 1446

Defendants.

NOTICE OF REMOVAL

 

Defendant, Viad Corp (“Viad”) improperly pleaded as Viad Corp., f/k/a The Dial Corp.
as successor-in-interest to Griscom-Russell Company, by and through its counsel, Marks,
O’Neill, O’Brien, Doherty & Kelly, P.C., hereby removes this action to the United States
District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§ 1441(b),
1442(a)\(1), and 1446(a) and (b) and provides notice of same to counsel representing the plaintiff.
In support of the removal, Viad avers as follows:

BACKGROUND

1. On ot about December 20, 2019, Plaintiff filed this lawsuit in the Court of
Common Pleas, Philadelphia County, Civil Division, December Term 2019, No. 3279, to recover
money damages as a result of alleged personal injuries from exposure to asbestos. A true and
accurate copy of the Complaint and Notice to Plead is attached hereto as Viad's Exhibit A.

2. Viad was served with the Complaint on or about January 13, 2020. The service
date was the first date on which Viad received a copy of the Complaint. Accordingly, pursuant to

28 U.S.C. § 1446(b), this Notice of Removal is timely filed within 30 days of when Viad

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 10 of 73

received its first notice of facts indicating that, for the reasons set forth below, this action was
removable under 28 U.S.C. § 1442(a)(1).
FEDERAL OFFICER REMOVAL PURSUANT TO 28 U.S.C. § 1442(a)

3. Viad is entitled to remove this action because: (1) it is alleged to be a successor-
in-interest to a person’ that was acting under the direction and authority of a federal officer or
agency; (2) it has a colorable federal defense to Plaintiff's claims; and (3) there is a causal nexus
between Plaintiff's claims and Griscom-Russell’s alleged conduct under federal authority.
Jefferson County, Alabama y. Acker, 527 U.S. 423, 431 (1999); Mesa v. California, 489 U.S.
121, 131-34 (1989).

4. Plaintiff erroneously alleges that Viad is the successor-in-interest to Griscom-
Russell, which, upon information and belief, was a manufacturer and supplier of equipment to
the United States Navy. Viad disputes that it is, in fact or at law, the successor-in-interest to
Griscom-Russell. See Declaration of Charles R. Cushing (“Cushing Declaration”) attached as
Exhibit B; see also Declaration of Retired Admiral Ben J. Lehman, attached as Exhibit C. Viad
did not succeed, and has never succeeded any alleged liabilities of Griscom-Russeli Company.

5. Any equipment manufactured and sold to the U.S. Navy was provided pursuant to
procurement contracts entered into with the U.S. Navy and in accordance with reasonably
precise and exacting specifications required by the U.S. Navy. Griscom-Russell had no authority
or discretion to deviate from the U.S. Navy’s specifications. See Ex. B, Cushing Declaration.

6. Griscom-Russell was acting under an officer or agency of the United States within

the meaning of 28 U.S.C. § 1442(a)(1), and Plaintiffs claims against Viad in its alleged capacity

 

IViad, a corporation, is a “person” within the meaning of 28 U.S.C. § 1442(a), as was Griscom-Russell. See Aiszp v.
3-Day Blinds, Inc., 435 F. Supp. 2d 838, 845 n.3 (S.D. Ill. 2006), citing Camacho v. Autoridad de Telofonos de
Puerto Rico, 868 F.2d 482, 486-87 (1* Cir. 1989); Green v. A.W. Chesterton Co., 366 F. Supp. 2d 1949, 1953 n3
(D. Me. 2005).

(PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 11 of 73

as successor-in-interest to Griscom-Russell are derived solely from Griscom-Russell’s official
duties.

7. Viad has a colorable claim to a federal defense in this action, specifically,
government contractor immunity from liability for injuries arising from exposure to asbestos in
equipment manufactured by Griscom-Russell. Boyle v. United Techs. Corp., 489 U.S. 500, 512
(1988); Reaser vy. Allis Chambers Corp., CV 08-1296-SVW (SSx) (C.D. Cal. June 23, 2008), slip
op. at 9, 10, 11? ("In this action, based on the declaration of Admiral Lehman and Dr. Cushing, it
is possible to find that the Navy set forth reasonably precise specifications regarding the use of
warnings, such that Defendants have a basis for asserting a colorable federal defense." "Based
on the declarations by Admiral Lehman and Dr. Cushing, it can be inferred that any deviation
from the Navy's specifications would have resulted in rejection of the equipment." "Again, as
shown above by the declarations of Lehman, Cushing, and the exhibits thereto, the Navy had
direct control over all aspects of the equipment supplied to its ships. It can therefore be inferred
that the reason why Defendants did not place warnings on their equipment was because such
watnings were precluded by the Navy's detailed specifications.").

8. Other cases reaching the same conclusions include Marley v. Elliot
Turbomachinery Co., Inc., 545 F. Supp. 2d 1266 (S.D. Fla. 2008) (removal allowed as affidavits
of Lehman and another "provide a good faith foundation to show (1) that the Navy controlled the
warnings to be affixed on parts manufactured by independent contractors, and (2) that the Navy
was likely to reject any asbestos warning given its policy to deal with the asbestos problem
exclusively through training"); Oberstar v. CBS Corp., 2008 U.S. Dist. LEXIS 14023 (C.D. Cal.
Feb. 11, 2008) (plaintiff's motion to remand after Viad and General Electric removal denied

based, inter alia, on similar Lehman affidavit); Harris v. Rapid Am. Corp,, 532 F. Supp. 2d

 

2 The entire slip opinion in the Reaser case is attached hereto as Exhibit “D".

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 12 of 73

1001, 1004-05 (N.D. Hl. 2007), recon. denied, 2008 WL 656266 (N.D. Hl. Mar. 7, 2008)
(Lehman and Cushing affidavits held sufficient to demonstrate at removal stage that "(1} the
Navy had complete control over the manufacture and design of every piece of equipment on its
ships, as well as the nature of warnings issued; and (2) contractors, such as Griscom Russell,
were not allowed to deviate from the specifications"); Machnik v. Buffalo Pumps Inc., 506 F.
Supp. 2d 99, 102 (D. Conn. 2007) (on similar affidavits of Lehman and another, Navy ship
equipment manufacturers’ federal officer removal allowed in asbestos personal injury claim
involving state law failure to warn claims); Nesbiet v. General Elec. Co., 399 F. Supp. 2d 205,
209-10 (S.D.N.Y. 2005) (Scheindlin, J.) (on similar affidavits of Lehman and another, federal
officer removal by Navy ship turbine manufacturer held warranted in asbestos personal injury
lawsuit), Harris at 1005 and Machnik at 103, as well as Nesbief at 208, found that Admiral
Lehman had "personal knowledge of the Navy's procurement practices regarding ship alterations
and equipment overhauls" and "the contracts that existed between the Navy and its contractors"
in the 1940s and 1950s. See also Ballenger v. Agco Corp., 2007 WL 1813821 (N.D. Cal. June
22, 2007).

9. Griscom-Russell acted under the authority and at the direction of the U.S. Navy
with respect to the manufacture and sale of evaporators, fuel oil heaters, and associated
equipment for the U.S. Navy. The U.S. Navy enforced compliance with their design
specifications. No aspect of the design of its products escaped the close control of the U.S.
Navy, which retained ultimate decision-making authority with respect to the design and approval
of Griscom-Russell's products. See Cushing Declaration attached as Exhibit B. See also, e.g.,
Marley, 545 F, Supp. 2d at 1272; Harris, 532 F. Supp. 2d at 1005; Machnik, 506 F. Supp. 2d at

103-05.

{PH503890.,1}
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 13 of 73

10. The U.S. Navy specifications also covered the nature of any communication
affixed to equipment supplied to the Navy. Accordingly, Griscom-Russell was required to
submit for approval and acceptance by the federal government drafts of any manuals, drawings
or other written materials required to be provided with regard to equipment that it manufactured
for the U.S. Navy. Moreover, either directly or as a matter of practice, the U.S. Navy specified
what was to be written, posted, printed and published on any nameplate or sign, including all
aspects of warnings, for any product manufactured for its use. Griscom-Russell would not have
been permitted (either under the U.S. Navy specifications or as a matter of U.S. Navy practice) to
attach any type of warning or cautionary statement not required or approved by the U.S. Navy,
including any statement relating to asbestos, without prior discussion, approval and acceptance
by the U.S. Navy. See Exhibits B & C; See also Emory vy. McDonnell Douglas Corp., 148 F.3d
347, 350 (4th Cir. 1998) (holding that the federal contractor defense applies in the failure to warn
context, and collecting cases so holding from the Second, Fifth, Sixth, Seventh and Ninth
Circuits).

11. The United States Navy was aware of the potential hazards of asbestos as early as
1922 and, by the 1940’s, the Navy’s knowledge regarding the potential hazards of asbestos was
quite complete when compared to the available knowledge at the time. See Exhibit C; See also
Miller v. Diamond Shamrock Co., 275 F.3d 414, 422-23 (5th Cir. 2001); Harris, 532 F. Supp. 2d
at 1005-06; Oberstar, 2008 U.S. Dist. LEXIS at *9-14; Machnik, 506 F. Supp. 2d at 104.

12. Removal is appropriate, infer alia, because Viad is not required to prove the
merits of its defense in order to remove this case successfully. Viad 1s only required to present a
colorable claim such that the validity of the defense should be tried in federal rather than state

court. Jefferson County, 527 U.S. at 431; Willingham v. Morgan, 395 U.S. 402, 406-07 (1969)

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 14 of 73

(“In fact, one of the most important reasons for removal is to have the validity of the defense of
official immunity tried in federal court. The officer need not win his case before he can have it
removed.”). The federal officer removal statute is not narrow or limited and should not be
frustrated by a narrow interpretation of 28 U.S.C. § 1442(a)(1). Willingham, 395 U.S. at 406.
See also Reaser, slip op. at 4 (defendants have no "'special burden’ in showing that federal officer
jurisdiction is proper"), and at 5, citing Willingham at 409 ("to qualify for removal, Defendants
must be a person under the statute, raise a colorable federal defense, and present a basis for a
causal connection between the charged conduct and the asserted government authority. .. .
Defendants need not prove their federal defense or a causal nexus to justify removal.").

13. Federal officer removal pursuant to 28 U.S.C. § 1442(a)(1) is an exception to the
general rule requiring all named defendants to join in the removal petition. See Akin v, Ashland
Chem. Co., 156 F.3d 1030, 1034 (10th Cir, 1998); Ely Valley Mines, Inc. v. Hartford Acc.
&indem. Co., 644 F.2d 1310, 1314 (9th Cir. 1981); Fowler v. Southern Bell Te.& Tel. Co., 343
F.2d 150, 152 (Sth Cir. 1965); Bradford v. Harding, 284 F.2d 307, 310 (2d Cir. 1960). Pursuant
to 28 U.S.C. § 1441(b), because this is a "civil action of which the district courts have original
jurisdiction" under § 1442(a)(1), it is “removabie without regard to the citizenship or residence of
the parties."

14. A copy of the Notice of Filing of Notice of Removal is attached hereto as Exhibit

15. Viad requests the opportunity to brief and respond, both in writing and orally, to

any Motion for Remand filed by Plaintiff.

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 15 of 73

WHEREFORE, pursuant to the foregoing authorities and in conformance with the
requirements set forth in 28 U.S.C. § 1446(a) and (b), defendant Viad removes this action from

the Court of Common Pleas, Philadelphia County, Commonwealth of Pennsylvania.

Respectfully submitted,

MARKS, O’NEILL, O'BRIEN,
DOHERTY & KELLY, P.C.

Kevin J. @ Brien

Identification No, 38393

One Penn Center

1617 JFK Blvd., Suite 1010

Philadelphia, PA 19103

(215) 564-6688

Attorney for Defendant,

Viad Corp, Improperly Pleaded as

Viad Corp., f/k/a Dial Corp. as successor-in-
interest to Griscom-Russell Company

DATED: January 29, 2020

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 16 of 73

CERTIFICATE OF SERVICE
The undersigned here certifies that a true and correct copy of the foregoing NOTICE OF
REMOVAL was served by U.S. First Class Mail on Plaintiffs counsel and electronically served,

upon all counsel of record on this 29" day of January, 2020.

MARKS, O’NEILL, O'BRIEN,
DOHERTY & KELLY, P.C.

Kevin J. O’Brien

Identification No. 38393

One Penn Center

1617 JFK Blvd., Suite 1010

Philadelphia, PA 19103

(215) 564-6688

Attorney for Defendant,

Viad Corp, Improperly Pleaded as

Viad Corp., f/k/a Dial Corp., as successor-
in-interest to Griscom-Russell Company

 

{PH503890.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 17 of 73

EXHIBIT A
Case 2:20-cv-00665-ER Document 1

MAUNE RAICHLE HARTLEY
FRENCH & MUDD, LLC

By: Jason Yampolsky, Esquire
Identification No. 324961

230 S. Broad Street, Suite 1010
Philadelphia, PA 19102

(800) 358-5922

Attorneys for Plaintiffs

 

RUTH F. HIMES, Executor for the Estate of

CARL L. REESER, deceased, and MARIAN L.

REESER, his wife
607 Christenson Road
Deer Lodge, TN 37726
Plaintiffs,
VS.

A. DUIE PYLE, INC., et al.

Defendants.

 

SHERIFE’S LIST

A. DUIE PYLE, INC.
c/o Agent/Officer

650 Westtown Road
West Chester, PA 19381

A.O. SMITH CORPORATION
c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

AIR & LIQUID SYSTEMS CORPORATION,
successor-by-merger to Buffalo Pumps, Inc.
c/o Corporation Service Company

2595 Interstate Drive Suite 103

Harrisburg, PA 17110

AMETEK, INC., individually and as successor
-in-interest to Schutte & Koerting Company

Filed 01/29/20 Page 18 of 73

 

COURT OF COMMON PLEAS

PHILADELPHIA COUNTY
DECEMBER TERM, 2019

NO.

ASBESTOS CASE

JURY TRIAL DEMANDED

CHESTER COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 19 of 73

c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110

ARMSTRONG INTERNATIONAL, INC. LEHIGH COUNTY
c/o Officer/Agent

1251 S. Cedar Crest Blvd. Ste. 209

Allentown, PA 18103

ARVINMERITOR, INC. DAUPHIN COUNTY

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

BASE CATALYSTS, LLC DAUPHIN COUNTY
c/o CT Corporation System

600 North 2" Street, Suite 401

Harrisburg, PA 17101

BAYER CORPORATION DAUPHIN COUNTY
c/o Corporation Service Company

2595 Interstate Drive

Harrisburg, PA 17110

BOEING COMPANY, THE, Individually and as DAUPHIN COUNTY
to its Vertical Lift division

c/o Corporation Service Company

2595 Interstate Drive

Harrisburg, PA 17110

BRIGGS & STRATTON CORPORATION DAUPHIN COUNTY
c/o Corporation Service Company

2595 Interstate Drive Suite 103

Harrisburg, PA 171190

CARLISLE INDUSTRIAL BRAKE & ERIE COUNTY
FRICTION, INC. f/k/a Motion Control Industries, Inc.

c/o United Agent Group Inc.

1001 State Street #1400

Erie, PA 16561

CARRIER CORPORATION DAUPHIN COUNTY
c/o CT Corporation System

600 North 2™ Street, Suite 401

Harrisburg, PA 17101

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 20 of 73

CBS CORPORATION, a Delaware Corporation
f/k/a Viacom, Inc., successor-by-merger to CBS
Corporation, A Pennsylvania Corporation f/k/a
Westinghouse Electric Corporation

c/o Corporation Service Company

2595 Interstate Drive, Suite 103

Harrisburg, PA 17110

CLARIANT CORPORATION, Individually and
as successor-in-interest te Sud-Chemie, Inc.
f/k/a Southern Tale Company

c/o Corporation Service Company

2595 Interstate Drive, Suite 103

Harrisburg, PA 17110

CLEAVER-BROOKS, INC., f/k/a Cleaver-Brooks,
a division of Aqua-Chem, Inc.

c/o Corporation Service Company

2595 Interstate Drive, Suite 103

Harrisburg, PA 17110

CRANE CO.

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

DAIMLER TRUCKS NORTH AMERICA, LLC
c/o CT Corporation System

600 North 2nd Street, Suite 401

Harrisburg, PA 17101

DEERE & COMPANY

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

EATON CORPORATION

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

ELECTROLUX HOME PRODUCTS, INC., as
successor-in-interest to Copes-Vulcan

c/o CT Corporation System

600 North 2nd Street, Suite 401

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 21 of 73

Harrisburg, PA 17101

ELLIOTT COMPANY ffk/a Ebliott
Turbomachinery Company

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

FLOWSERVE US, INC., solely as successor to
Edward Vaive & Manufacturing Company
c/o CT Corporation System

600 North 2nd Street, Suite 4061

Harrisburg, PA 17101

FLOWSERVE US, INC., successor-in-interest to
Nordstrom Valve Company

c/o CT Corporation System

600 North 2nd Street, Suite 401

Harrisburg, PA 17101

FLSMIDTH DORR-OLIVER INC. fi/k/a
GL&V/Dorr-Oliver Inc.

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

FMC CORPORATION,
Individually and as successor-in-interest

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

to Chicago Pump Company and Northern Pump Company

c/o CT Corporation System
660 North 2" Street, Suite 401
Harrisburg, PA 17101

GARDNER DENVER, INC.
e/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

GENERAL ELECTRIC COMPANY
c/o Officer/Agent

1515 Market Street Suite 1210
Philadelphia, PA 19102

GOODRICH CORPORATION f/k/a The BF
Goodrich Company
c/o CT Corporation System

DAUPHIN COUNTY

PHILADELPHIA COUNTY

DAUPHIN COUNTY

Case ID: 191203279
Case 2:20-cv-00665-ER

600 North 2" Street, Suite 401
Harrisburg, PA 17101

GOULDS PUMPS, INCORPORATED
c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

GRINNELL, LLC

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

HENNESSY INDUSTRIES, LLC
c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

HONEYWELL INTERNATIONAL, INC.,

Document 1. Filed 01/29/20 Page 22 of 73

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

Individually and as successor to AlliedSignal, Inc.,
The Bendix Corporation and Warner & Swasey Company

c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

IMO INDUSTRIES, INC., Individually and as DAUPHIN COUNTY

successor-in-interest DeLaval Turbine Ine.

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17161

INGERSOLL-RAND COMPANY
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

INTERNATIONAL PAPER COMPANY

c/o CT Corporation System
600 North 2" Street, Suite 461
Harrisburg, PA 17101

ITT CORPORATION, Individually and as

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

successor-in-interest to Bell & Gossett Pump Company

c/o CT Corporation System
600 North 2" Street, Suite 461
Harrisburg, PA 17101

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 23 of 73

ITT CORPORATION, Individually and as
successor-in-interest to Kennedy Valve
Manufacturing Company

c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

ITT CORPORATION, Individually and as successor
-in-interest to Hoffman Specialty Steam Traps

c/o CT Corporation System

600 North 2" Street, Suite 401

Harrisburg, PA 17101

KOHLER CO.

c/o CT Corporation System
600 North 2"¢ Street, Suite 401
Harrisburg, PA 17101

MACK TRUCKS, INC.

c/o Agent/Officer

2402 Lehigh Parkway South
Allentown, Pennsylvania, 18103

METSO MINERALS INDUSTRIES, INC., as

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

LEHIGH COUNTY

DAUPHIN COUNTY

successor-in-interest to Keeler Dorr-Oliver Boiler Company

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

MONSANTO COMPANY

c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110

SAINT GOBAIN ABRASIVES INC., as
Successor to Norton Company

c/o Officer/Agent

20 Moores Road

Malvern, PA 19355

SABIC INNOVATIVE PLASTICS US LLC,
Individually and as successor-in-interest to
General Electric Plastics

c/o CT Corporation System

600 North 2° Street, Suite 401

DAUPHIN COUNTY

CHESTER COUNTY

DAUPHIN COUNTY

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 24 of 73

Harrisburg, PA 17101

SPIRAX SARCO, INC.

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

TMS INTERNATIONAL HOLDING
CORPORATION, f/k/a Tube City IMS Corporation
United Agent Group Inc.

1001 State Street #1400

Erie, PA 16501

TRANE U.S. INC.

c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

VIAD CORP. f/k/a The Dial Corp. as
successor-in-interest to Griscom-Russell Company
c/o CT Corporation System

600 North 2nd Street, Suite 401

Harrisburg, PA 17101

VOLVO GROUP NORTH AMERICA, LLC,
Individually and as successor to White Motor
Company and Autocar Company

c/o CT Corporation System

600 North 2" Street, Suite 401

Warrisburg, PA 17101

UNION CARBIDE CORPORATION
c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

YORK INTERNATIONAL CORPORATION,
as successor-in-interest to York Corporation
c/o CT Corporation System

600 North 2"4 Street, Suite 401

Harrisburg, PA 17101

DAUPHIN COUNTY

ERIE COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

DAUPHIN COUNTY

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 25 of 73

MAUNE RAICHLE HARTLEY
FRENCH & MUDD, LLC

By: Jason Yampolsky, Esquire
Identification No. 324961

230 S. Broad Street, Suite 1010
Philadelphia, PA 19102

(800) 358-5922

Attorneys for Plaintiffs

 

RUTH F, HIMES, Executor for the Estate of

COURT OF COMMON PLEAS

CARL L. REESER, deceased, and MARIAN L.

REESER, his wife
607 Christenson Road
Deer Lodge, TN 37726
Plaintiffs,
VS.

A. DUTE PYLE, INC., e¢ al.

Defendants.

PHILADELPHIA COUNTY
DECEMBER TERM, 2019

NO.

ASBESTOS CASE

JURY TRIAL DEMANDED

 

DEFENDANTS?’ LIST

 

A. DUIE PYLE, INC.
c/o Agent/Officer

650 Westtown Road
West Chester, PA 19381

A.O. SMITH CORPORATION
c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

ABB, INC., as successor-in-interest to ITE
Electrical Products Co.

CT Corporation System

208 So. LaSalle St. Suite 814

Chicago, IL 60604

AIR & LIQUID SYSTEMS
CORPORATION, successor-by-merger to

 

 

GVW Group LLC, Individually and as
successor to Autocar Company

c/o National Registered Agents Inc.
208 So LaSaile Street, Suite 814
Chicago, IL 60604

HARWICK STANDARD DISTRIBUTION
CORPORATION

CT Corporation System

208 So LaSalle Street, Suite 814

Chicago, IL 60604

HENNESSY INDUSTRIES, LLC
c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

HONEY WELL INTERNATIONAL, INC.,

 

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 26 of 73

 

 

Buffalo Pumps, Inc.

c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110

AMETEK, INC.,, Individually and as
successor-in-interest to Schutte & Koerting
Company

c/o Corporation Service Company

2595 Interstate Drive Suite 103
Harrisburg, PA 17110

ARMSTRONG INTERNATIONAL, INC.
c/o Officer/Agent

1251 S. Cedar Crest Blvd. Ste. 209
Allentown, PA 18103

ARVINMERITOR, INC.

c/o CT Corporation System
600 North 2"4 Street, Suite 401
Harrisburg, PA 17101

AURORA PUMP COMPANY
13320 Ballantyne Corporate Place
Charlotte, NC 28277

AUTOCAR, LLC

c/o Agent/Officer

National Registered Agents, Inc.
160 Greentree Dr., Suite 101
Dover, DE 19904

BASF CATALYSTS, LLC

c/o CT Corporation System
600 North 2"4 Street, Suite 401
Harrisburg, PA 17101

BAYER CORPORATION

c/o Corporation Service Company
2595 Interstate Drive

Harrisburg, PA 17110

BOEING COMPANY, THE, Individually
and as to its Vertical Lift division

c/o Corporation Service Company

2595 Interstate Drive

 

Individually and as successor to
AlliedSignal, Inc., The Bendix Corporation
and Warner & Swasey Company

c/o Corporation Service Company

2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

IMO INDUSTRIES, INC., Individually
and as successor-in-interest DeLaval
Turbine Inc.

c/o CT Corporation System

660 North 2" Street, Suite 401
Harrisburg, PA 17101

INDUSTRIAL HOLDINGS
CORPORATION f/k/a The Carborundum
Company

c/o Prentice-Hall Corporation System Inc.
80 State Street

Albany, NY 12207

INGERSOLL-RAND COMPANY
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

INTERNATIONAL PAPER COMPANY
c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

ITT CORPORATION, Individually and as
successor-in-interest to Bell & Gossett
Pump Company

c/o CT Corporation System

600 North 274 Street, Suite 401

Harrisburg, PA 17101

ITT CORPORATION, Individually and as
successor-in-interest to Kennedy Valve
Manufacturing Company

c/o CT Corporation System

600 North 2"¢ Street, Suite 401

Harrisburg, PA 17101

 

Case ID: 191203279

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 27 of 73

 

 

Harrisburg, PA 17110

BOILER SUPPLY COMPANY,
INCORPORATED

c/o Wallace E. Lunn

2400 Kline Ave.

Nashville, TN 37211

BORGWARNER INC,

c/o The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

BORGWARNER MORSE TEC LLC, as
successor-by-merger to Borg-Warner
Corporation

e/o The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

BRIDGESTONE AMERICAS TIRE
OPERATIONS, LLC

c/o United Agent Group Inc.

119 EF. Court Street

Cincinnati, OH 45202

BRIGGS & STRATTON
CORPORATION

c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110

CARLISLE INDUSTRIAL BRAKE &
FRICTION, INC. f/k/a Motion Control
Industries, Inc.

c/o United Agent Group Inc.

1001 State Street #1400

Erie, PA 16501

CARRIER CORPORATION
c/o CT Corporation System
600 North 2"4 Street, Suite 401
Harrisburg, PA 17101

 

ITT CORPORATION, Individually and as
successor-in-interest to Hoffman Specialty
Steam Traps

c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

KOHLER CO.

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

LAWN-BOY INC.

c/o Agent/Officer

8111 Lyndale Ave. S$
Bloomington, MN 55420

LEBLOND LTD.

c/o Jennifer L. Whitt of Calfee, Halter &
Griswold LLP

1405 East 6" Street

Cleveland, OH 44114

MACK TRUCKS, INC.

c/o Agent/Officer

2402 Lehigh Parkway South
Allentown, Pennsylvania, 18103

MCNEIL (OHIO) CORPORATION,
Individually and as successor-in-interest to
MeNeil Akron and McNeil Corporation
c/o Corporation Service Company

50 West Broad St., Suite £330

Columbus, OH 43215

MCNEIL & NRM, INC.

c/o United States Corporation Company
50 West Broad Street Suite 1330
Colombus, OH 43215

METROPOLITAN LIFE INSURANCE
COMPANY

c/o CT Corporation System

208 South LaSalle Street, Suite 8i4
Chicago, TL 60604

 

Case ID: 191203279

 

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 28 of 73

 

 

CBS CORPORATION, a Delaware
Corporation f/k/a Viacom, Inc., successor-
by-merger to CBS Corporation, A
Pennsylvania Corporation f/k/a
Westinghouse Electric Corporation

c/o Corporation Service Company

2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

CLARIANT CORPORATION,
Individually and as successor-in-interest to
Sud-Chemie, Inc. f/k/a Southern Tale
Company

c/o Corporation Service Company

2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

CLEAVER-BROOKS, INC., f/k/a Cleaver-
Brooks, a division of Aqua-Chem, Inc.

c/o Corporation Service Company

2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

CRANE CO.

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

CROSBY VALVE, LLC
c/o CT Corporation System
155 Federal St. Suite 700
Boston, MA 02119

DAIMLER TRUCKS NORTH AMERICA,
LLC

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

DCO, LLC, f/k/a Dana Companies,
Individuaily and successor-in-interest to
Victor Gasket Manufacturing Company
and Spicer Parts

c/o CT Corporation System

4701 Cox Rd., Suite 285

Glen Allen, VA 23060

 

METSO MINERALS INDUSTRIES, INC.,
as successor-in-interest to Keeler Dorr-
Oliver Boiler Company

c/o CT Corporation System

600 North 2™ Street, Suite 401

Harrisburg, PA 17101

MONSANTO COMPANY

c/o Corporation Service Company
2595 Interstate Drive Suite 103
Harrisburg, PA 17110

NEWELL BRANDS INC., Individually
and as successor-in-interest to Graco
Children’s Products, Inc.

c/o Corporation Service Company

251 Little Falls Drive

Wiknington, DE 19808

PNEUMO ABEX LLC, Individually and as
successor-by-merger to Phneumo Abex
Corporation, successor-in-interest to Abex
Corporation, f/k/a American Brake Shoe
Company, f/k/a American Brake Shoe and
Foundry Company including the American
Brakeblock Division, successor-by-merger
to the American Brake Shoe and Foundry
Company and The American Brakeblock
Corporation, f/k/a The American Brake
Materials Corporation

c/o Corporation Service Company

251 Little Falls Drive

Wilmington, DE 19808

SABIC INNOVATIVE PLASTICS US
LLC, Individually and as successor-in-
interest te General Electric Plasties

c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

SAINT GOBAIN ABRASIVES INC,, as
Successor to Norton Company

c/o Officer/Agent

One New Bond Street

Worcester, MA 01606

 

 

Case ID: 19120327

!

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 29 of 73

 

 

DEERE & COMPANY

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

EATON CORPORATION

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

ELECTROLUX HOME PRODUCTS,
INC., as successor-in-interest to Copes-
Vulcan

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

ELLIOTT COMPANY f/k/a Elliott
Turbomachinery Company

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

FIVES GIDDINGS & LEWIS, LLC,
Individually and as successor-in-interest to
Kearney & Trecker Corperation

c/o CT Corporation System

301 S. Bedford St. Ste. 1

Madison, WI 53703

FLOWSERVE US, INC., solely as
successor to Edward Valve &
Manufacturing Company

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

FLOWSERVE US, INC., successor -

in-interest to Nordstrom Valve
Company

c/o CT Corporation System
600 North 2nd Street, Suite 401
Harrisburg, PA 17101

 

SCHRAMM, INC.

c/o CT Corporation System
28 Liberty St.

New York, NY 16005

SPIRAX SARCO, INC.

c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

SUPERIOR LIDGERWOOD MUNDY
CORPORATION

c/o Arthur Rebert Woodman

302 Grand Avenue

Superior, WI 54880

TACO PUMPS

c/o Corporation Service Company
222 Jefferson Boulevard, Suite 200
Warwick, RI 02888

TMS INTERNATIONAL
CORPORATION, Individually and as
successor to White Motor Company
c/o United Agent Group Inc.

3411 Silverside Road

Tatnall Building #104

Wilmington, DE 19810

TMS INTERNATIONAL HOLDING
CORPORATION, f/k/a Tube City IMS
Corporation

United Agent Group Inc.

1001 State Street #1400

Erie, PA 16501

TRANE U.S. INC.

c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

VIAD CORP. fi/k/a The Dial Corp. as
successor-in-interest to Griscom-Russell
Company

c/o CT Corporation System

 

Case ID: 191203279

 

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 30 of 73

 

 

FLSMIDTH DORR-OLIVER INC. f/k/a
GL&V/Derr-Oliver Inc.

c/o CT Corporation System

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

FMC CORPORATION,

Individuaily and as successor-in-interest
to Chicago Pump Company and Northern
Pump Company

c/o CT Corporation System

600 North 2™ Street, Suite 401
Harrisburg, PA 17101

GARDNER DENVER, INC.
c/o CT Corporation System
600 North 2" Street, Suite 401
Harrisburg, PA 17101

GENERAL ELECTRIC COMPANY
c/o Officer/Agent

1515 Market Street Suite 1210
Philadelphia, PA 19102

GOODRICH CORPORATION f/k/a The
BF Goodrich Company

c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

GOULDS PUMPS, INCORPORATED
c/o CT Corporation System

606 North 2nd Street, Suite 401
Harrisburg, PA 17101

GRINNELL, LLC

c/o CT Corporation System
600 North 2"¢ Street, Suite 401
Harrisburg, PA 17101

 

600 North 2nd Street, Suite 401
Harrisburg, PA 17101

VIKING PUMP, INC,

c/o The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

VOLVO GROUP NORTH AMERICA,
LLC, Individually and as successor to
White Motor Company and Autocar
Company

c/o CT Corporation System

600 North 2™ Street, Suite 401
Harrisburg, PA 17161

UNION CARBIDE CORPORATION
c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

WARREN PUMPS, LLC

c/o Corporation Trust Corporation
Corporation Trust Center

1269 Orange Street

Wilmington, DE 19801

WEIR VALVE & CONTROLS USA, INC,
as successor-in-interest to Atwood &
Morrill Valve Company

c/o CT Corporation System

155 Federal St. Ste. 700

Boston, Massachusetts 02110

YORK INTERNATIONAL
CORPORATION, as successor-in-interest
to York Corporation

c/o CT Corporation System

600 North 2" Street, Suite 401
Harrisburg, PA 17101

 

Case ID; 191203279

 

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 31 of 73

MAUNE RAICHLE HARTLEY
FRENCH & MUDD, LLC

By: Jason Yampolsky, Esquire
Identification No, 324961

230 S. Broad Street, Suite 1010
Philadelphia, PA 19102

(800) 358-5922

Attorneys for Plaintiffs

 

RUTH F. HIMES, Executor for the Estate of

CARL L. REESER, deceased, and MARIAN L.

REESER, his wife
607 Christenson Road
Deer Lodge, TN 37726

Plaintiffs,
VS.
A. DUIE PYLE, INC,, et al.

i

Defendants.

 

COURT OF COMMON PLEAS

PHILADELPHIA COUNTY
DECEMBER TERM, 2019

NO.

ASBESTOS CASE

JURY TRIAL DEMANDED

CIVIL ACTION COMPLAINT

Plaintiffs incorporate by reference Plaintiffs’ Master Long Form Complaint In Re:

Asbestos Litigation in Philadelphia County Court of Common Pleas, filed as of DECEMBER

Term 1986, No. 8610-0001. Pursuant to an Order dated NOVEMBER 30, 1986, and signed by the

Honorable Richard B. Klein, the following Short Form Complaint is utilized in this asbestos action.

l. This Complaint involves the claims of the following persons:

a) Plaintiff - Executor

Name: Ruth F. Himes

Address: 607 Christenson Road
Deer Lodge, TN 37726

Social Security:
Date of Birth:

Plaintiff - Decedent

xXxx-xx-6610
12/04/1959

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 32 of 73

Name: Carl L. Reeser
Address: 607 Christenson Road
Deer Lodge, TN 37726
Social Security: Xxx-xx-1816
Date of Birth: 07/19/1938
Plaintiff — Decedent’s wife
Name: Marian L. Reeser
Address: 607 Christenson Road
Deer Lodge, TN 37726
Social Security: XXX-xXX-1722
Date of Birth: 01/17/1938
2. The Defendants are those companies listed in the caption.
3. Plaintiffs hereby incorporate by reference the following Counts from the Master

Long Form Complaint: Counts L, I, 10, 1V, VI, VII, IX, and X.
4, Decedent Carl L. Reeser’s asbestos exposure is as follows:
a. From 1954 to 1956, Decedent Carl L. Reeser worked as a truck
driver/mechanic assistant for A, Duie Pyle in West Chester, Pennsylvania.
Mr. Reeser was present while mechanics performed mechanical
maintenance and repairs, including the replacement of asbestos-containing
products, including, but not limited to, asbestos brakes, brake linings, brake
blocks, brake pads, and other friction products, including friction brake
products manufactured, produced, and sold by Bendix Corporation, World
Bestos Corporation, and other companies, on the fleet trucks. The asbestos-
containing friction material was grinded using Ammco brake grinders. Mr.
Reeser was also present while mechanics performed mechanical
maintenance and repairs, including the replacement of asbestos-containing

clutches, clutch discs, clutch plates, and other friction products

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 33 of 73

manufactured, produced, and sold by the Borg-Warner Corporation and
other companies, on the fleet trucks. The fleet trucks were manufactured by
Freightliner, White Motor Company, Mack, and Autocar Company. Mr.
Reeser swept up the floor of the maintenance shop where such automotive
maintenance and repair work was performed. This created visible asbestos-
containing dust in the air that he inhaled. Additionally, Carl L. Reeser’s
father, Russell Reeser, deceased, was head mechanic at A, Duie Pyle in
West Chester, Pennsylvania. Asbestos-laden dust created by working
around asbestos-containing products accumulated on his father’s skin, hair,
and clothing, which was brought into Decedents’ home. As a result, the
home became contaminated with asbestos fibers. Decedent Carl L. Reeser
was repeatedly exposed to asbestos dust that his father brought into the
home on his hair, skin, and clothing from this work with and around
asbestos and asbestos-containing products. As a result of inhalation,
breathing and other exposure to these fibers, Decedent Carl L. Reeser
developed mesothelioma.

From 1956 to 1959, Plaintiff Marian L. Reeser’s husband, Carl L. Reeser,
deceased, served as a machinist mate in the U.S. Navy. Mr. Reeser trained
to be a machinist mate at the Great Lakes Naval Training Center and then
served aboard the USS Hancock (CVA-19), in the engine, fire, and boiler
rooms and worked with various asbestos-containing equipment (¢.g.,
packing, gaskets, boilers, pumps, valves, turbines, evaporators, steam traps,

etc.) throughout his service. Mr. Reeser worked with asbestos-containing

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 34 of 73

gaskets and packing on pumps manufactured by DeLaval, Gardner Denver,
Goulds, and Ingersoll Rand, among others. Mr. Reeser worked with
asbestos-containing packing and gaskets on valves manufactured by Bell &
Gossett, among others. Mr. Reeser worked with asbestos-containing gaskets
on steam traps manufactured by Armstrong, among others. Mr. Reeser
worked with asbestos-containing turbines manufactured by General Electric
and Westinghouse.

From 1959 to 1966, Decedent Carl L. Reeser worked as a maintenance
mechanic for Kennett Fabricators, a subsidiary of American Viscose
Corporation previously owned by Monsanto and FMC, in Kennett Square,
Pennsylvania. Mr. Reeser performed maintenance and repairs to lathes,
milling machines, boring mills, boilers, and other machinery. His job duties
required him to work in the vicinity of other tradesmen performing work.
Mr. Reeser worked with and repaired asbestos-containing lathes
manufactured by LeBlond and Warner & Swasey. Mr. Reeser worked with
and repaired asbestos-containing milling machines manufactured by
Milwaukee. Mr. Reeser worked with and repaired asbestos-containing
boring mills manufactured by Giddings & Lewis. Mr. Reeser worked with
asbestos-containing gaskets and packing on pumps manufactured by Borg
Warner, DeLaval, Goulds, Ingersoll Rand, Schramm, Viking, and Chicago,
among others. Mr. Reeser worked with asbestos-containing packing and
gaskets on valves manufactured by Copes-Vulcan, Crane, Grinnell, and

Rockwell, among others. Mr. Reeser worked with asbestos-containing

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 35 of 73

gaskets on steam traps manufactured by Armstrong and Hoffman, among
others.

From 1966 to 1970, Decedent Carl L. Reeser worked as a maintenance
mechanic for Boeing Vertol f/k/a Piasecki Helicopter Corporation in
Morton, Pennsylvania. Mr. Reeser performed maintenance and repairs to
machinery throughout the plant. His job duties required him to work in the
vicinity of other tradesmen performing work. Mr. Reeser performed repair
work on lathes, pumps, valves, and steam traps, which caused him to be
exposed to asbestos-containing dust. Mr. Reeser worked with asbestos-
containing gaskets and packing on pumps manufactured by Buffalo and
Taco, among others. Mr. Reeser worked with asbestos-containing packing
and gaskets on valves manufactured by Crosby, Edwards, and Kennedy,
among others. Mr. Reeser worked with asbestos-containing gaskets on
steam traps manufactured by Sarco, among others. Mr. Reeser also worked
with asbestos-containing grinding wheels manufactured by Carborundum
and Norton, which wore down during use and emitted asbestos-containing
dust.

From 1969 to 1986, Decedent Carl L. Reeser worked in maintenance for BF
Goodrich in Oaks, Pennsylvania. Mr. Reeser performed maintenance and
repairs to machinery, including but not limited to boilers, pumps, valves,
steam traps, lathes, shredders, tire machines, and other various tire building
machines. His job duties required him to work in the vicinity of other

tradesmen performing work. The work that he performed and the worked

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 36 of 73

that others performed in his presence caused him to be exposed to asbestos-
containing dust.

f. From 1986 to 1987, Decedent Carl L. Reeser worked as a maintenance
mechanic for Graco Metal Products a/k/a Graco Children’s Products in
Elverson, Pennsylvania. His job duties required him to work in the vicinity
of other tradesmen performing work with asbestos-containing materials.

g. From 1987 to 2014, Decedent Carl L. Reeser worked as a maintenance
mechanic for Zeneca Inc. I/k/a LNP Engineering Plastics 1/k/a General
Electric Company, I/k/a Sabic Innovative Plastics US in Thorndale,
Pennsylvania. His job duties required him to work in the vicinity of other
tradesmen performing work with asbestos-containing materials.

h. During the 1970s and 1980s, Mr. Reeser had his own lawnmower repair
business. He repaired and replaced asbestos-containing clutches and head
gaskets, which created asbestos-containing dust that he inhaled. The
lawnmower engines were manufactured by Briggs & Stratton and Kohler.
The lawnmowers were manufactured by Lawnboy and John Deere.

5, Decedent Carl L. Reeser passed away on or about October 30, 2019 from
mesothelioma. Decedent’s mesothelioma was a direct and proximate result of his exposure to
asbestos, This exposure arose from his aforementioned work history.

6. Decedent’s smoking history Gf any):

a. over one (1) pack per day or less beginning in approximately 1955 through
1990s.
7. Decedent’s wages during his last full year of employment were:

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 37 of 73

To be supplied.
8. Decedents’ dependent is: MARIAN L. REESER
9. Employer Defendant Count
The allegations set forth in Count VII in the Master Long Form Complaint In Re:
Asbestos Litigation are hereby made against the following employers: Defendants A. DUJE PYLE,
INC.; FMC CORPORATION; GOODRICH CORPORATION f/k/a The BF Goodrich Company;
BOEING COMPANY, THE, Individually and as to its Vertical Lift division; MONSANTO
COMPANY, NEWELL BRANDS INC., Individually and as successor-in-interest to Graco
Children’s Products, Inc.; and SABIC INNOVATIVE PLASTICS US LLC, Individually and as
successor-in-interest to General Electric Plastics, for whom Decedent was employed during the

following times pursuant to the case of Tooey v. AK Steel Corporation, 81 A.3d 851 (Pa. 2013).

 

a, As an employee of A. Duie Pyle, working in Pennsylvania, Decedent
worked with and around asbestos-containing products, including brakes and
clutches on trucks, from 1954 to 1956. Decedent was exposed to asbestos
fibers on a regular basis, in the form of asbestos-containing brakes and
clutches.

b. As an employee of Kennett Fabricators, a subsidiary of American Viscose
Corporation previously owned by Monsanto and FMC, working in
Pennsylvania, Decedent worked with asbestos-containing products from
1959 to 1966. Decedent was exposed to asbestos fibers on a regular basis,
in the form of asbestos-containing lathes, milling machines, boring mills,
boilers, pumps, valves, and steam traps.

c, As an employee of Boeing Vertol f/k/a Piasecki Helicopter Corporation,

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 38 of 73

working in Pennsylvania, Decedent worked with asbestos-containing
products from 1966 to 1970. Decedent was exposed to asbestos fibers on a
regular basis, in the form of asbestos-containing lathes, pumps, valves, and
steam traps.

As an employee of BF Goodrich, working in Pennsylvania, Decedent
worked with asbestos-containing products from 1969 to 1986. Decedent
was exposed to asbestos fibers on a regular basis, in the form of asbestos-
containing machinery, including but not limited to boilers, pumps, valves,
steam traps, lathes, shredders, tire machines, and other various tire building
machines.

As an employee of Graco Metal Products a/k/a Graco Children’s Products,
working in Pennsylvania, Decedent worked with asbestos-containing
products from 1986 to 1987. Decedent was exposed to asbestos fibers on a
regular basis, in the form of asbestos-containing machinery and equipment,
from his work in the vicinity of other tradesmen performing work with
asbestos-containing materials.

As an employee of Zeneca Inc. I/k/a LNP Engineering Plastics 1/k/a General
Electric Company I/k/a Sabic Innovative Plastics US, working in
Pennsylvania, Decedent worked with asbestos-containing products during
the period of 1987 to 2014. Decedent was exposed to asbestos fibers on a
regular basis, in the form of asbestos-containing machinery and equipment,
from his work in the vicinity of other tradesmen performing work with

asbestos-containing materials.

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 39 of 73

g. Decedent worked with and around asbestos and asbestos-containing
materials and products present and being used throughout these facilities.
His work took him to various areas within the facilities.

WHEREFORE, Plaintiffs demand judgment against Defendants jointly, severally and/or
in the alternative, for such damages as she be permitted pursuant to the laws of Pennsylvania,
together with interest thereon, cost of suit and attorneys’ fees.

COUNT AGAINST METROPOLITAN LIFE INSURANCE COMPANY

10. Plaintiffs incorporate the aforementioned paragraphs by reference hereto as fully
set forth herein.

11.  Inor about the year 1930, and at various times prior and subsequent thereto, up to
and including the present time, defendant Metropolitan Life Insurance Company undertook and
assumed a duty to provide the asbestos industry, the scientific community and company users of
asbestos with information, inspections, instructions, supervision, recommendations, assistance,
notices, reports, methods, findings, cautions, warnings, advice, designs, equipment, safeguards,
guidance and services to properly, adequately and reasonably provide safe working conditions, all
allegedly to preserve and protect the life, health and safety of employees exposed to asbestos,
including Decedent and his co-workers, and particularly to protect them from the dangerous and
defective properties of asbestos, asbestos products and compounds and/or other dangerous
substances at or about the workplace.

12, Plaintiffs aver that various employers and their employees, including Decedent and
scientists and others similarly situated, were dependent upon the undertakings of Metropolitan to
preserve and protect the life, health and safety of individuals, including Decedent, by not assisting

the said companies in selling dangerous products.

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 40 of 73

13. Metropolitan, by its active and passive negligence, failed to exercise the standard
of care and skill it was obliged to exercise by reason of its aforesaid undertakings and assumption
of duty, thereby causing, creating or permitting dangerous conditions and exposure to dangerous
and defective substances; and thereby failing to properly safeguard Decedent and all others
similarly situated.

14. As a result of the aforesaid negligence of defendant Metropolitan, Decedent was
injured.

WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment on their behalf
against the defendants, both jointly and severally, in an amount of One Million Dollars
($1,000,000.00) plus interest as provided by law, and the cost of this action.

COUNT AGAINST METROPOLITAN LIFE INSURANCE COMPANY

15. Plaintiffs incorporate the aforementioned paragraphs by reference hereto as fully
set forth herein.

16. For a number of years, Metropolitan provided insurance coverage for various

manufacturers of asbestos-containing products.

17. For a number of years, Dr. A.J. Lanza served as assistant medical director of
Metropolitan.
18. At all times relevant, the activities of Dr. Lanza hereinafter described were

undertaken as a servant, agent or employee of Metropolitan.

a. Beginning in approximately 1934, Metropolitan Life Insurance
Company and certain asbestos producers and manufacturers
including Johns-Manville Corporation and Raybestos Manhattan,
through their agents, Vandiver Brown, attorney J.C. Hobart, Sumner
Simpson and J. Rohrbach, suggested to Dr. Anthony Lanza, as agent
of Metropolitan Life Insurance Company, that Lanza publish a study
on asbestos in which Lanza would affirmatively misrepresent
material facts about asbestos exposure and concerning the

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 41 of 73

seriousness of the disease processes, asbestosis and related diseases.
This was accomplished through intentional deletion of Lanza's
feeling of asbestosis as "fatal" and through other selective editing
that affirmatively misrepresented asbestos as causing diseases less
serious than they really were known to be. As a result, Lanza's study
was published in the medical literature in this misleading fashion in
1935. This fraudulent misrepresentation and fraudulent
nondisclosure was motivated in part by a desire to influence
proposed legislation to regulate asbestos exposure and to provide a
defense in disputes involving Metropolitan as insurer.

In 1936, American Brake Block Corporation, Asbestos
Manufacturing Company, Gatke Corporation, Johns-Manville
Corporation, Keasbey & Mattison Company, Raybestos-Manhattan,
Russell Manufacturing, Union Asbestos and Rubber Company, and
United Gypsum Company, entered into an agreement with the
Saranac Laboratories. Under this agreement, these companies
acquired the power to decide what information Saranac Laboratories
could publish about asbestos disease and could also control in what
form such publications were to occur. This agreement gave these
companies power to affirmatively misrepresent the results of the
work at Saranac, and also gave these conspirators power to suppress
material facts included in any study. On numerous occasions
thereafter, these companies together with Metropolitan, exercised
their power to prevent Saranac scientists from disclosing material
scientific data, resulting in numerous misstatements of fact being
made at scientific meetings.

On November 11, 1948, representatives of the following companies
met at the headquarters of Johns-Manville Corporation: American
Brake Block Division of American Brake and Shoe Foundry, Gatke
Corporation, Keasbey & Mattison Company, Raybestos-Manhattan,
Inc., Thermoid Company, Union Asbestos and Rubber Company,
United States Gypsum Company and Metropolitan. U.S. Gypsum
did not send a representative to the meeting, but instead authorized
Vandiver Brown of Johns-Manville to represent its interest at the
meeting and to take action on its behalf.

At this November 11, 1948 meeting, these companies and
Metropolitan decided to exert their influence to materially alter and
misrepresent material facts about the substance of research
previously started by Dr. Leroy Gardner at the Saranac Laboratories.
Dr. Gardner's research involved the carcinogenicity of asbestos in
mice and also included an evaluation of the health effects of asbestos
on humans with a critical review of the then existing standards of
dust exposure for asbestos and asbestos products

Case 1D: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 42 of 73

At this meeting, these companies and Metropolitan and
subsequently their agent, Dr. Vorwald, intentionally and
affirmatively determined that Dr. Gardner's work should be edited
to delete material facts about the cancer causing propensity of
asbestos and the health effects of asbestos on humans and to delete
the critique of the dust standards. This was published, as altered, in
the scientific literature. These companies and Metropolitan thereby
fraudulently misrepresented the risks of asbestos exposure to the
public, in general, scientists, and persons exposed to asbestos such
as the Decedent.

 

As a direct result of the actions as described above, Dr. Gardner's
edited work was published in the Journal of Industrial Hygiene,
AMA Archives of Industrial Hygiene and Occupational Health in
1951 in a form that stressed those portions of Dr. Gardner's work
that Metropolitan wished stressed, but which omitted references to
human asbestosis and cancer, thereby fraudulently and affirmatively
misrepresenting the extent of risks. Metropolitan and the companies
it joined with affirmatively and deliberately disseminated this
misleading publication.

 

Such action constituted a material affirmative misrepresentation of
material facts involving Dr. Gardner's work and resulted in creating
an appearance that inhalation of asbestos was less of a health
problem than Dr. Gardner's unedited work indicated.

In 1955, Johns-Manville, for itself and on behalf of Metropolitan,
through their agent Kenneth Smith, caused to be published in the
AMA Archives of Industrial Health, an article entitled "Pulmonary
Disability In Asbestos Workers". This published study materially
altered the results of an earlier study in 1949 concerning the same
set of workers. This alteration of Dr. Smith's study constituted a
fraudulent and material representation about the extent of the risk
associated with asbestos inhaiation.

 

In 1955, the National Cancer Institute held a meeting at which
Johns-Manville, individually and as an agent for Metropolitan and
A. Vorwald, as their- agent, affirmatively misrepresented that there
were no existing animal studies concerning the relationship between
asbestos exposure and cancer, when, in fact, Metropolitan was in
secret possession of several studies which demonstrated that
positive evidence did exist.

Metropolitan approved and ratified and furthered the previous acts
of Johns-Manville, Raybestos Manhattan, and A.J. Lanza.

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 43 of 73

19, The acts of Metropolitan as described above, constitute a fraudulent concealment
and/or a fraudulent misrepresentation which proximately caused injury to the Decedent in the
following manner:

a. Metropolitan intended the publication of false and misleading

reports and/or the nondisclosure of documented reports of health
hazards of asbestos, in order to:

i. Maintain a favorable atmosphere for the continued sale
and distribution of asbestos and asbestos-related
products;

ii. Assist in the continued pecuniary gain through the control

and reduction of claims;

ill. Influence proposed legislation to regulate asbestos
exposure;
iv. Provide a defense in lawsuits brought for injury resulting

from asbestos disease.

b. Metropolitan intended reliance upon the published reports regarding
the safety of asbestos and asbestos-related products.

c, Decedent suffered injury as a direct and proximate result of the acts
alleged herein.

20. Metropolitan has, as previously stated, altered, influenced, and created significant
portions of medical literature which are false and misleading statements concerning the dangers of
asbestos exposure and disease. In so doing, Metropolitan, and its aforesaid agents, provided a body
of medical literature which, when relied upon by persons investigating such literature, would have
lead to a false impression of the dangers of asbestos exposure.

21. Additionally, the publication of such literature acted to inhibit the development of
the literature and effectively delayed the dissemination of accurate knowledge of the dangers.

Metropolitan owed a duty to the Decedent, and the public as a whole, when contributing to the

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 44 of 73

medical literature to do so in good faith and with the reasonable care expected of any professional
contributing to such literature; Metropolitan's failure to do so is willful and wanton negligence and
a separate intentional tort creating a duty to compensate the Decedent for injuries sustained as
approximate contributing result of the actions of Metropolitan Life Insurance Company.

22. Asadirect and proximately result of the fraudulent concealment and/or fraudulent
representation by Metropolitan and its agents, Decedent suffered the discases, injuries and
damages set forth in the foregoing paragraphs.

WHEREFORE, Plaintiffs prays that this Honorable Court enter judgment on her behalf
against the defendants, both jointly and severally, in an amount of One Million Dollars
($1,000,000.00) plus interest as provided by law, and the cost of this action.

AIDING AND ABETTING COUNT AGAINST
METROPOLITAN LIFE INSURANCE COMPANY

23. Plaintiffs incorporate the aforementioned paragraphs by reference hereto as fully
set forth herein.

24. Defendant, Metropolitan Life Insurance Company, individually and in concert with
American Brake Block Corporation, Asbestos Manufacturing Company, Gatke Corporation,
Johns-Manville Corporation, Keasbey & Mattison Company, Raybestos-Manhattan, Russell
Manufacturing, Union Asbestos and Rubber Company, United Gypsum Company, Thermoid
Company and others knowingly agreed and conspired among themselves to engage in a course of
conduct that was reasonably likely to result in injury to Decedent.

25. Defendant, Metropolitan Life Insurance Company, knew or should have known that
the perversion of the scientific and medical literature as aforesaid would cause the harmful effects

of asbestos exposure and would cause Decedent injury.

Case ID: 191203279
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 45 of 73

20. Defendant, Metropolitan Life Insurance Company, gave substantial assistance
and/or encouragement to the conspirators and this aided and abetted their sale of asbestos products
in a defective and dangerous condition and their reduction and control of claims against them.

27. The actions of Metropolitan Life Insurance Company make it liable to Decedent
pursuant to Section 876 of the Restatement of Torts (Second) since Metropolitan Life Insurance
Company has acted in concert with others to cause harm to the Decedent.

28. As a direct and proximate result of the actions of defendant, Metropolitan Life
Insurance Company, Decedent suffered serious bodily injury; endured great pain and suffering and
mental anguish; incurred; was otherwise damaged; and ultimately succumbed to his disease,
causing his death.

WHEREFORE, Plaintiffs pray that this Honorable Court enter judgment on her behalf
against the Defendants, both jointly and severally, in an amount of One Million Dollars
($1,000,000.00) plus interest as provided by law, and the cost of this action.

MISREPRESENTATION COUNT AGAINST.
METROPOLITAN LIFE INSURANCE COMPANY

29. Plaintiffs incorporate the aforementioned paragraphs by reference hereto as fully
set forth herein.

30. The actions of defendant Metropolitan Life Insurance Company as described above
constituted conscious misrepresentation involving risk of physical harm and/or negligent
misrepresentation involving risk of physical harm.

31. Metropolitan Life Insurance Company is liable to Plaintiffs for Decedent’s injury
pursuant to Section 310 and 311 of the Restatement of Torts (Second).

As a direct and proximate result of the actions of defendant, Metropolitan Life

Insurance Company, Decedent suffered serious bodily injury and death, endured and incurred

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 46 of 73

medical expenses; lost earnings and earning capacity, and was otherwise damaged.

MAUNE RAICHLE HARTLEY
FRENCH & MUDD, LLC

BY:

 

 

JASON YAMPOLSKEY, ESQUIRE
Attorney for Plaintiffs

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 47 of 73

ViRIFICATION

I, RUTH F. HIMES, hereby state:

I. J am the Plaintiff in the foregoing action;

2. I verify that the statements made in the foregoing CIVIL ACTION COMPLAINT
are true and correct to the best of my knowledge, information and belief; and

3. I understand that the statements in. said CIVIL ACTION COMPLAINT are made
subject to the penalties of 18 PA.C.S. 4904 relating to unsworn falsification to

authorities.

L2 AN on.

RUTH F. HIMES.
Lal S| AOLF

Date |

Case ID: 19120327!

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 48 of 73

MAUNE RAICHLE HARTLEY
FRENCH & MUDD, LLC

By: Jason Yampolsky, Esquire
Identification No. 324961

230 S. Broad Street, Suite 1010
Philadelphia, PA 19102

(800) 358-5922

Attorneys for Plaintiffs

 

 

 

COURT OF COMMON PLEAS
RUTH F. HIMES, Executor for the Estate of
CARL L. REESER, deceased, and MARIAN L.
REESER, his wife PHILADELPHIA COUNTY
607 Christenson Road
Deer Lodge, TN 37726 DECEMBER TERM, 2019
Plaintiffs, NO.
VS,
ASBESTOS CASE
A. DUIE PYLE, INC., ef ai.
JURY TRIAL DEMANDED
Defendants.
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this
complaint and notice are served, by entering a written
appearance personally or by attorney and filing in
writing with the court your defenses or objections to the
claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a
judgment may be entered against you by the court
without further notice for any money claimed in the
complaint of for any other claim or relief requested by
the plaintiff. You may lose money or property or ether
rights important to you.

You should take this paper to your lawyer at once. Ifyou do
not have a lawyer or cannot afford one, go to or telephone
the office set forth below to find out where you can get legal
help.
Philadelphia Bar Association
Lawyer Referral
and information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

 

 

Le han demandado a usted en la corte. Si usted quier
defenderse de estas demandas expuestas en las pagina
siguientes, usted tiene veinte (20) dias de plaze al partir det
fecha de la demanda y la notificacion. Hace falta ascentar un
comparencia escrita o en persona @ con un abogado

entregar a la corte en forma escrita sus defensas o su
objeciones a Jas demandas en contra de su persona. Se
avisado que si usted no se defiende, la corte temara medida
y puede continuar la demanda en contra suya sin previo avis
o notificacion. Ademas, la corte puede decider a favor dé
demandante y requiere que usted cumpla con todas la
provisiones de esta demanda. Usted puede perder dinero

sus propiedades u otros derechos importantes para usted.

Lleve esta demanda aun abogado immediatamente. Si no tien
abegado o si no tlene ef dinero suficiente de pagar tal servicio
Vaya en persona o lame por telefono a la aficina cup
direccion se encuentra escrita abajo para averiguar donde s
puede conseguir asistencia legal.
Asociacion De Licenciados
De Filadelfia
Servicio De Referencia E
Informacion Legal
One Reading Center
Filadeifia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

 

 

Case ID: 191203279

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 49 of 73

EXHIBIT B

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 50 of 73

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RUTH F. HIMES, Executor for the Estate of COURT OF COMMON PLEAS
CARL L. REESER, Deceased, and MARIAN L. PHILADELPHIA COUNTY
REESER, his wife, CIVIL DIVISION
Plaintiffs, DECEMBER TERM, 2019
VS, NO, 3279
VIAD CORP, Improperly Pleaced as Viad Corp., ASBESTOS LITIGATION
f/k/a The Dial Corp., as successor-in-iriterest to
Griscom-Russell Company, et al.,
Defendants.

 

DECLARATION OF DR. CHARLES R. CUSHING, Ph.D., P.E.
I, Charles R. Cushing, Ph.D., PLE., under penalty of perjury and of my own personal
knowledge, state the following:

1, I am the president of C.R. Cushing & Co, Inc., Naval Architects, Marine
Engineers and Transportation Consultants. Attached as Exhibit 1 is a true and correct copy of
my curriculum vitae. I respectfully submit this Declaration in support of any assertion that Viad
Corp (“Viad”) has been sued in its capacity as a person acting under an officer or agency of the
United States within the meaning of 28 U.S.C. § 1442(a)(1).. This Declaration is based upon my
experience, education, and training as a naval architect and marine engineer, which includes my
involvement in the design, construction, and/or conversion of more than 250 ocean—going
' vessels. This includes knowledge and familiarity with the contracting practices and requirements

utilized by the U.S. Navy in constructing these vessels and as applied to its suppliers and

contractors.

{PH508157.1)

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 51 of 73

2. Plaintiffs allege in this case that Viad is the successor-in-interest to
Griscom-Russell Co. (“Griscom-Russell”}. Plaintiffs further allege that Mr. Reeser was exposed
to asbestos while serving in the U.S. Navy from 1956 to 1959 as a machinist mate.

3. Griscom-Russell is a defunct company that manufactured evaporators placed on
some U.S. Navy vessels in the 1940s and 1950s.

4, The United States Navy was intimately involved in the manufacture of any
Griscom~Russell equipment used on U.S. Navy vessels, as the equipment manufactured for those
vessels was designed and built to meet precise and exacting specifications of the U.S. Navy.
Moreover, pursuant to the U.S. Navy’s specifications, Griscom-Russell would not have been able
to affix to its products any type of warning or cautionary statements concerning alleged health
hazards from the installation, use, or maintenance of the products. Whether certain equipment
used aboard U.S. naval vessels should have warnings, and the content and format of any such
warnings, was determined solely by the U.S. Navy. Griscom-Russell would have had no
discretion whatsoever to affix any warnings of its own to products it delivered to the U.S. Navy.

5, The U.S. Navy participated intimately in the preparation of any instructional
manuals for machinery aboard ships, inchiding Griscom-Russell equipment. Griscom-Russell
would have been required to follow any specifications for such informational manuals and would
have had no discretion to deviate from such specifications.

6. The Griscom-Russell equipment manufactured for use on U.S. Navy vessels
would have been manufactured without any insulation and shipped to the shipyards without

insulation. The equipment would have been totally insulated at the shipyard, or after installation.

on the vessels, by others using insulation purchased froin others. The U.S. Navy specified,

{(PHS05157.1} 2

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 52 of 73

designed, and approved very precise specifications governing how the shipyard should insulate
the equipment and the type of materials the shipyard should use to insulate the equipment.
I declare under penalty of perjury that the foregoing is true and correct. Executed this
27 day. of Januaty, 2020

CAO Cutorig 4D, BE

CHARLES R. CUSHING

{PHS505157.1} 3

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 53 of 73

EXHIBIT C
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 54 of 73

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

IN RE: ASBESTOS LITIGATION:

ODILIA RISER,
As Personal Prepresentative of the Estate of
DONALD GENE KISER

Plaintiff,
C.A. No.
¥.
(Superior Court of the State of Delaware,
New Castle County,

VIAD CORP. fil/a THE DIAL
C.A, No, NO9C-10-261 ASB)

CORPORATION (sued individually and as
successor-in-interest to GRISCOM-
RUSSELL COMPANY

Defendants.

Me er ee ee Ne ree et get et et he eet ey he

1, Ben J. Lehman, under penalty of perjury and of my own personal knowledge, state the
following:

1, Lam a retired Rear Admiral of the United States Navy, Before joining the Navy
in 1942, ] received a Bachelor of Mechanical Engineering degree from the Cailege of the City of
New York. After joining the Navy, I was ordered to study naval architecture and marine
engineering at Massachusetts Institute of Technology (MIT). Later, I completed the United
States Post-Graduate School program in Naval Bngineering Design at the Naval Academy in
Annapolis, The curriculum was primarily in electrical and mechanical engineering, I received a
Master of Science in Mechanical Engineering from Harvard University in 1949. I have also
studied Design Philosophy and Advanced Stress Analysis at Stanford University.

I joined the United States Navy in 1942 and remained on active duty until 1946, While
on active duty in the United States Navy, I served as Ship Superintendent and Dry Docking

Officer at the Brooklyn Navy Yard between 1942 and 1944.

In 1946, I left active duty and joined the Naval Reserve, In 1950, I returned to active

(DE}45847.5}
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 55 of 73

duty and was assigned as a Ship Superintendent at the San Francisco Naval Shipyard from 1950
to 1952, Iwas then transferred to the Assistant Industrial Manager Office in San Francisco from
195% to 1954 as 4 Planning Officer.

In 1954, I returned to the Naval Reserve where I was a member and then Commanding
Officer of Naval Reserve Engineering Companies.

I was promoted to Rear Admiral in 1977 in the Naval Reserve.

I worked as an engineer at Gencral Electric Company between 1946 and 1948, theld the
positions of Director of Engineering and Vice-President of Engineering at two major ship
building companies between 1969 and 1975, During all these periods, I have maintained close
contact with the U.S. Navy, including periods of active duty in the Department of Defense and
the Naval Sea Systems Command in Washington, D.C. I have been an independent consultant
since L975 providing engineering consultation services to various industries including the
shipbuilding industry. Durmg my Naval service, { have personally been responsible for the
creation of Navy specifications for the procurement of materials and machinery for use on Navy
ships. A true, complete and accurate capy of my curriculum vitae is attached as Exhibit 1.

2, Based on my experience, professional training and education, 1 am familiar with
the plans, designs and specifications used in the construction and repair of commercia] and Navy
ships, In addition, f am familiar with Navy specifications, equipment manuals and qualified
products lists which are used in the construction and repair of Navy and commercial ships. | am
also familiar with the Navy regulations regarding the use, placement and repairs or maintenance
of asbestos products generally during the periods in which they were used and lhe Navy
regulalions regarding such maintenance, technical manuals and wamings permitted by the Navy.

3. I submit this Declaration to attest to the level of supervision and control by the

(DE 45847.13

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 56 of 73

United States Navy and its officers over every aspect of the design, mannfacture and use of
equipment intended for installation on Navy vessels,

4. During my service in the Navy as a Slip Superintendent, I was personally
involved with the supervision or oversight of ship alterations and equipment averhauls at the
New York Naval Shipyard (formerly the Brooklyn Navy Yard) and at the San Francisco Naval
Shipyard (Ffunter's Point).

5, During the 1940s and 1950s, the Navy generally utilized a system of ship design
and construction that established and set the designs of ships, which designs were known to the
Navy to meet particular performance capabilities, The Navy then restricted any deviations from
such designs by any suppliers and/or contractors. When a change in the design and/or
construction of a ship was required, the Navy would oversee, control and approve all aspects of
the change. Design drawings were prepared by the design agent for the Navy or by the Navy
itself, The Navy reviewed and approved the drawings and then submitted them to the individual
suppliers and contractors to use in the manufacturing, supply and/or installation of the equipment
and the construction of the ship. These pertained to the original designs, as well as changes
initiated and controlled by the Navy.

6. I have reviewed various documents submitted by Buffalo Pumps in connection
with its removal and related briefing in O'Connell v. Foster Wheeler Energy Corp., 544 F, Supp.
2d 51 (D, Mass. 2008), As an aid to the Court, I submit herewith as Exhibit 2 an affidavit of
Navy Rear Admiral David Sargent, Jr,, and also the documents attached as Exhibit L to the
Sargent affidavit; and I submit herewith as Exhibit 3 an affidavit of Buffalo Pumps’ production
manager Martin Kraft, and also the documents attached as Exhibit C to the Kraft affidavit. 1

have read both affidavits, including these exhibits, and am familiar with their content. Based

(DE145847.1)

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 57 of 73

upon my personal experience, these documents attached to both affidavits are typical of the
Navy's detailed attention to and control over the content of submissions, and the type of
correspondence that the Navy used to reject submissions of, and to require corrections and
resubmigssions by, its various contractors, In my experience, such preliminary drafts and
responsive comments were more typically discarded than retained, which may serve to explain
why more such documents have not turned vp.

7. Any deviation from military specifications of equipment to be installed on ships
would have resulted in significant problems and probable rejection of the equipment. The Navy
could not, and did not, permit its contractors to implement any changes because every aspect of
every item of equipment had to be: (1) functionally compatible with every other item of
equipment and with available materialg from the Navy Supply System; (2) compatible with
shipyard practices, training, tools and capabilities; and (3) consistent with the ability of the crew
in maintaining the ship during its service using rmaterials carried on board when shipyard help
was not available,

8. In the 1940s, 1950s and afterward, the Navy had complete control over every
aspect of each piece of equipment, Military specifications governed every characteristic of the
equipment used on Navy ships, jncliding the instructions and warnings. Drawings for
nameplates, texts of instruction manuals, and every other document relating to construction,
maintenance, and operation of the vessel were approved by the Navy. This control included the
decision of what warnings should or should not be included, Thus, the Navy controlled the
decision making with respect to instructions and warnings on every piece of equipment.

9, The Navy had specifications as to the nature and content of all written material

that was delivered with cach piece of equipment. The Navy was intimately involved with and

(D6145847.1]

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 58 of 73

 

had final approval of all technical and engineering drawings, operating manuals, safety or hazard
information and any other written information that accompanied a piece of equipment. The
Navy determined the nature of hazards to be subject to any precautionary labeling and the
content of any such labeling. In short, the Navy dictated every aspect of the design,
manufacture, installation, overhaul, written documentation and warnings associated with its ships
and did not permit deviation by any of its contractors.

10. ‘The Navy specified the use and placement of insulation, including asbestos
insulation, on Navy ships during World War IT and the 1950s. Mechanical equipment for use
aboard Navy ships was delivered without insulation. This was to prevent damage to the
insulation during ghipment and installation, and to allow the equipment to be effectively
connected to other equipment and systems on board, which connections as well as the equipment
could then be effectively insulated, If mechanical equipment was to be insulated, it was not
insulated by the manufacturers, but rather by shipyard personnel,

Shipyards and shipyard personne! were solely responsible for installing and insulating the
equipment. Insulation was installed in accordance with plans, specifications, and schedules
developed for and controlled by the Navy. Based vpon my experience, professional training,
education and research, it is my opinion thal the United States Navy was aware of the dangers of
asbestos by the 1940s. Despite such knowledge, the Navy did not provide any warnings. The
research by LCdr S. A. Forman, MC, U.S. Navy [Par. 13g, below] supports my opinion.

11. Based upon my experience, professional training, education and research, it is my
opinion that equipment suppliers were prohibited from providing any warnings to be placed on
or to accompany equipment supplied to the Navy without the consent and approval of the Navy.

Moreover, certain types of warnings would nut lave been approved by the Navy given the

(DE143847,1}
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 59 of 73

necessary performance needs and capabilities of the shipboard equipment, the ships and Navy
persomel. This would have included, but not been limited to, any potential warnings associated
with asbestos inchiding, but not limited to, recommendations regarding respiratory protection,
and yepair and maintenance practices, This was due to the inability to effectively and
comprehensively observe, implement, and comply with such recoramendations under the
multitude of varying conditions likely to be encountered by Navy ships at sea, and especially at
war. All equipment and procedures had to be standardized to ensure that personnel were famihar
with the procedures for operating, repairing and maintaining the equipment, and that the tools
and equipment aboard ship or at ports world-wide were available to perform such procedures.
Thus, a contractor or supplier could not provide warnings or recommendations without the
consent and authorization of the Navy,

12. During the 1940s and early 1950s, the Navy did not have the tools, equipment
and/or personnel capabilities to meet or comply with any potential warnings or recommendations
pertaining to the health hazards of asbestos aboard ship, especially under the exigencies of war.
Further, the Navy Jimited the areas of interest of each manufacturer to the equipment supplied by
that manufacturer, Because equipment was required by the Navy to be supplied without
insulation, it would have been improper and unauthorized for the manufacturer or supplier of
such equipment to supply warnings or other recommendations wilh respcot to insulation, which
would not have been within its particular area of interest. As the manufacturer and/or supplier
would not have been responsible for the insulation, it likely would not have been aware of any
hazard associated with such insulation or required to determine whether any existed, and thus it
had no ability ot obligation to supply warnings aboul insulation. As the Navy would have been

the entity that required the insulation, designated the type and placement of the insulation, and

(DEH43847.1}
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 60 of 73

directed a different entity to supply, install it, or both ¢.g., the shipyard, the Navy's knowledge of
any potential hazards associated with the insulation would have been equal or superior to that of
the equipment manufacturers and suppliers that provided the un-ingulated equipment.

13. Based upon my review of many documents regarding the Navy's hazard
communication program, my career experience in the Navy, and personal knowledge of the
Navy's hazard communication program and naval practices generally, [ can state as follows:

a, Uniformity and standardization of any communication, and in
particular safety information, are orucial to the operation of the Navy. The Navy
could simply not operate if various personnel were trained differently and
received additional inconsistent information from different manufacturers.

b, Asbestos insulation products began containing hazard warning
labels from the insulation manufacturers in the mid-1960s. Prior to that time,
beginning more than two decades earlier, the Navy's own occupational health
program provided training, engineering and administrative controls, personal
protective equipment, and medical sucveillance to prevent (he hazards of asbestos
to shipyard workers.

C. Any additional warning about the hazards of asbestos by an
equipment manufacturer would be only partial in scope as well as inherently
redundant, eventually obsolete, and almost certainly inconsistent with the Navy's
own training, The Navy could not permit unauthorized hazard labels which might
interfere with the abilities of sailors to perform their duties in the heat of battle.

d At most, itis possible that manufacturers of equipment delivered to

the Navy without insulation could merely have told personnel to follow the

(DE145847.1)

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 61 of 73

Navy's own mandates for handling asbestos. This redundant information is not
informative, diverts attention fromm hazards inherent in the equipment, and would
certainly become obsolete. Equipment aboard Navy vessels fast many years and
the Navy's asbestos hazard cormmunication program evolved over the years to
keep pace with scientific developments and changes in materials.

é. If each equipment manufacturer (and conceivably even the pipe
and structural stee] manufacturers) provided its own warning about asbestos
insulation that might be used on or around its product, inconsistent warnings
would certainly have resulted. Many other hazardous subslances (for example
boiler feed water chemicals, fuels, solvents, heavy metals) are used in conjunction
with the multitudes of equipment on a ship, If each was to warn about all the
possibic substances that might be used on or around its equipment, sailors would
quickly become inundated with inconsistent information on myriad substances.

£ Some types of insulation used by the Navy on equipment were
non-asbestos (e.g., fiberglass blankets) and any general warning about asbestos on
such equipment would simply be wrong, In fact, asbestos was designated as a
“oritical material" by the Army and Navy Munitions Board on or about January
30, 1940, See Bxhibit 4. The Navy directed that substitutes for asbestos,
including fiberglass, cotton duck lagging and hair felt, should be used where
possible, including on low temperature pieces of equipment in order to conserve
available asbestos. See Exhibit 3,

zg. Based on my experience, the United States Navy, as the biggest

user of asbestos in World War II, and thereafter in shipbuilding, was more

(DEHMSa4d7.1}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 62 of 73

knowledgeable about any hazard of asbestos than any of the vendors who

supplied it and upon whom plaintiff seeks to impose a duty nat consistent with or

imposed by the above naval specification, In Par. 10, 1 mentioned the extent of

the Navy's knowledge with regard to asbestos, As an aid to the Court, I submit

herewith as Exhibit 6 an affidavit of Samuel A. Forman, M.D.,, with attached

exhibits, with which I am thoroughly familiar from various other litigations

involving the U.S. Navy. Dr, Founan compiled the documents attached to his

affidavit while detailed by the Navy and under Navy orders to perform an

investigation into the state of Naval hygiene and asbestos. I agree with the

conclusion of Dr. Forman that the state of knowledge of the United States Navy

regarding hazards of asbestos was quite complete when compared to available

knowledge at the time of World War II, and that by 1940, the United States Navy

was a leader in the field of occupational medicine relating to, among other things,

asbestos exposure. I myself, was exposed to asbestos in inspecting the work of

insulating shops under my supervision during my tenure at the Brooklyn Navy

Yard and also in San Francisco, Accordingly, my interest in the Navy's

knowledge in this field was both personal and professional, and continuing to this

day.

I have reviewed all of the exhibits attached to the affidavit of Dr, Forman including the
article attached as Bxhibit C thereto, as well as the documents listed above in sub-paragraph (f),
which I saw in the course of my duties as a naval officer, as either official United States Navy

Documents or articles reproduced from recognized and reputable magazines and reviews of the

kind relied upon by experts.

(DEL45847.F}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 63 of 73

14, Based on my experience, the United States Navy is bound by its own regulations
and would net permit any vendor gratuitously to do anything not provided for in its own
regulations, The Navy would not allow any warnings to be placed on any product without
specific authority by way of an order ora regulation.

Therefore, ] conchide:

The information possessed by the Navy with respect to the specification and use of
asbestos, and the health hazards associated with its use aboard Navy vessels, represented the
state-of-the-art and far exceeded any information that possibly could have been provided by
manufacturers of Naval equipment. Based upon the knowledge al a given period in time, the
Navy was fully aware of the recognized health hazards of asbestos and had a robust program to
control exposure of personnel and monitor their health.

There was no information conceming any asbestos hazard or danger posed by any
asbestos-containing product applied te any equipment on a United States Navy ship known to a
manufacturer of equipment that was not previously known to the United States and the United
States Navy.

1t would be unreasonable to assume that the Navy would have accepted gratuitous
comments from equipment manufacturers about hazards associated with a product they neither
made nor sold and about which the Navy was already aware,

I declare under penalty of perjury that the foregoing is true and correct.

Executed i Pt November, 2003,

  
 

(70 Lek ar Adiniral (USN, Ret.) :

(DB145847,3}

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 64 of 73

EXHIBIT D

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 65 of 73

» LexisNexis”

 

Page }

| of | DOCUMENT

A

Caution
As oft Jan 15,2016

ROBERT REASER, et al., Plaintif—s, ¥, ALLIS CHAMBERS CORPORATION, et
al, Defendants.

CV 08-1296-SV W (SSx)

UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
CALIFORNIA

2008 US. Dist, LEXIS flaidd

June 23, 2008, Decided
June 23, 2008, Filed

COUNSEL: [#1] For Robert Reaser, Christine Reaser,
Plaintiffs: Brian P Barrow, Ethan A Horn, Jennifer L
Bartlett, Ronald Cary Eddins, LEAD ATTORNEYS,
Simon Eddins and Greenstone, Long Beach, CA.

For CLA-VAL Co., Defendant: Julia A Gowin, LEAD
ATTORNEY, Hawkins, Parnell & Thackston LLP, Los
Angeles, CA.

For Foster Wheeler Energy Corporation, Defendant:
Thomas J Moses, LEAD ATTORNEY, Brydon Hugo
and Parker, San Francisea, CA.

For General Electric Company, Defendant: Katherine
Paige Gardiner, LEAD ATTORNEY, Sedgwick Deter
Moran and Amoid, San Francisca, CA.

For Viad Corporation, sued indiviuaily, Successor Gris-
com-Russell Company, formerly known as The Dial
Corporation, Defendant: Keith M Ameele, Peter B
Langbord, LEAD ATTORNEYS, Foley and Mansfield,
Pasadena, CA.

JUDGES: STEPHEN V, WILSON, UNITED STATES
DISTRICT IUDGE,.

OPINION BY: STEPHEN V. WILSON

OPINION

ORDER. DENYING PLAINTIFFS! MOTION FOR
REMAND {18]

I, Staternent of Facts

Plaintiffs Robert and Christine Reaser brought this
action against General Electric Company ("GE"), Vlad
Corporation ("Viad") ? , and other Defendants in Los
Angeles Superior Court on January 25, 2008, (Motion
for Remand, at ] ("Motion")},) Plaintiffs allege that Rob-
ert Reaser ("Reaser") developed malignant mesothelioma
(*2] as a result af exposure from Defendants’ asbestos or
asbesios-containing products aboard United States naval
ships, (Complaint, at P 3 ("Complaint”).) Reaser served
in the U.S, Navy from [95E to £964, during which he
was allegedly exposed to asbestos while working on ihe
USS Shea, USS, Bosion, USS. Pravidence, and the
USS. Wilkinson, (Defendant Viad Notice of Removal, at
3.) Plaintiffs allege that Defendants violated their state
law duties to warm Reasor about the dangers of asbestos
exposure from oquipment found on naval vessels, (Mo-
lion, at £.) Viad, later joined by GE, removed the case to
federal court based on the federal officer removal statute,
which provides federal jurisdiction over claims against
“any officer (or any person acting under that officer} of
the United States or of any agency thereof, . . for any act

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 66 of 73

Page 2

2008 U.S, Dist, LEXIS 112344, *

under color of such office...” 28 USC, § f4d2faltt).
This statute does not require all Defendants to consent to
remoyal, See Durham v, Loekheed Martin Corp., 445
Fojd 1247, 1253 (9th Cir, 2006) ("Whereas al} defend-
ants must consent to removal under seeffon 447... a
federal office oar agency defendant can unilaterally re-
move a case under section /442.")

1 Defendants [*3] Viad and GE were the only
defendants who removed the case and fied oppo-
sitions to the Mation for Remand,

Plaintiffs, clearly anticipating that one or more De-
fendants would attemmt te remove the case to federal
court, included a disclaimer in the Complaint which at-
tempts to waive any cuuse of action arising from expo-
sure to asbesios dust that occurred in a federal enclave,
expressly excluding from the disclaimer U.S. Navy ves-
sels. Plaintiffs also disclaim any cause of action resulting
from exposure to asbestos dust caused by any acts or
omissions of Defendants committed at the direction of a
U.S. officer. (Complaint, at P 4.) On April §4, 2008,
Plainttffs filed a motion for remand to state court on the
ground that this Court lacks subject matter jurisdiction.
(Moation, at 2.)

IE, Analysts

Three main issues must be addressed in examining
Plaintiffs’ Motion, The first Is whether the standard of
review includes a requirement that Defendants meet a
“special burden" in showing that federal officer jurisdic-
tion is proper, The second is whether Defendants meet
the elements of federal officer jurisdiction. The third is
whether Plaintiffs’ disclaimer should be determinative as
to the question of [*4] remand,

A, Standard of Review

A party seeking removal under § /442Zfa)(1} must
demonstrate that fa) It Is a person within the meaning of
the statute: (b) it can assert a “colorabie federal defense";
and (c) there is a causal nexus between its actions, taken
pursuant to a federal officer's directions, and the plain-
tiffs claims. Durham, 445 Pijd at (257. Defendants Vi-
ad and GE assert that they must prove only by a prepon-
derance of the evidence that removal to federal court Is
proper, as typioally required. (See Defendant Viad Op-
position Motion, at 3.)

Plaintiffs argue, however, that Defendants have a
"special burden" In showing that federal officer jurisdic-
tion is proper. (Motion, at 3.) Plaintiffs assert that the
special burden requires Defendants to present concrete,
verifiable evidence regarding satisfaction of federal of-
ficer jurisdiction, particularly with respect to satisfying
the existence of a calorable federal defense, ‘This burden

would create a higher standard for Defendants at ihis
silage of the litigation process. Citing to Williams v.
General Electric Co., Plaintiffs allege that because f
if42(a}{i) is “predicated on the protection of federal
activity and an anachronistic mistrust [¥5) of state
courts’ ability to protect and enforce federal interests and
immunities from suit, private actors seeking to benefit
from its provisions bear a special burden in establishing
the official nature of their activities." (Motion, at 3)
{quoting Williams v, General Electric Co, 418 F, Supp.
2d 610, 614 (M.D. PA. 2005). Furthermore, Plaintiffs
rely on Hilbert v, M¢Donnell Douglas Corp, in arguing
for a heightened burden in satisfying the three prongs of
$ i4d2fa)(t). 529 F. Supp. id 187 (D. Mass. 2008). In
Hilbert, the defendants claimed that the military, through
its contracts, exercised its disoretion In such a way as to
prevent them from warning tha plaintiff about the dan-
gers of asbesios, simiar to the present assertions by Viad
and GE. fd at 199. The court required that the defend-
ants submit actual citations lo regulations or contracts
evidencing the government's alleged control over asbes-
tos warnings. Because the defendants did not produce
such evidence, the court held that this “sort of spocuia-
tion is mot remotely adequate" to salisfy federal officer
jurisdiction and remanded the case, Ja af 202-203,

The Ninth Circuit, however, has rejected the notion
that defendants ["6] must meet a special burden in or
der to satisfy the three prongs of federal officer jurisdic-
tion. in Durham, the Ninth Ctreuit noted that, while re-
moval under § / 447 is to be strictly construed, the feder-
al officer removal statute is to receive a generous Inter-
pretation. According to the Ninth Cireuit, "the Supreme
Court has held that the right of removal is abselute for
conduct performed under color of federal office, and has
insisted that the policy favoring removal should not be
frustrated by a narrow, grudging interpretation of
§442fa){i)" Durham, 445 F.jd at 1252 (citing Arizona
v, Manyppenny, 431 U.S. 232, 242, (0/8. Ct 1657, 68 L.
Ed. 2d 58 (1981). Therefore, when federal officers and
their agents are seeking a federal forum, the Court is to
Interpret § /442 broadly in favor of removal. Id. In fol-
lowing the Supreme Court's broad Interpretation of
i442 and rejecting the need for a special burden, the
Ninth Circuit has maintained that Defendants musi
simply make an adequate showing that the requirements
of federal office lurisdiction are met to support removal
to federal court. /d at 7252-1253, Therefore, to qualify
for removal, Defendants must be a person under the stat-
ute, raise a colorable federai defense, [*7] and present a
basis for a causal connection between the charged con-
duct and the asserted government authority, Willingham
v, Morgan, 395 US, 402, 409, 89S. Ci. 1813, 23 L, Ed
2d 396 (1969) (citing Maryland y. Soper {No. 1), 276
US. 9, 35, 465. Ct 185, 70 £, Bd. 449 (7926), Defend-

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 67 of 73

Page 3

2008 U.S, Dist, LEXIS 112344, *

ants need not prove their federal defense ar a causal
nexus to justify removal,

B, Three Prongs of Removal under § (442(a)(1)
|. Person

As corporations, Defendants Viad and GE meet the
preliminary requirement that the party seoking removal is
a person within the meaning of § /442fa)(1). See Fung v.
Abex Corp., 816 F. Supp. 569, $72 (ND. Cal. 1992).
There is no dispute between the parties as to this prong.

2. Colorable Federa! Defense

Defendants seek removal under the government or
mititary contractor defense, which protects a government
contractor from liability for acts done by him while
complying with government specifications during execu-
tian of performance under a contract with the United
States. MeKay v. Rockwell Intern, Corp, 704 Fad 444,
448 (91h Cir, 1983). The Supreme Court recognized the
contractor defense in Boyle v. United Technologies
Corp., where it held that liability for design defects in
mnlitary equipment could not be imposed on a private
government [*8] contractor under state law where; (1)
the United States approved reasonably precise specifica-
tions; (2} the equipment conformed to those speciftca-
tions; and (3) the supplier warned the United States about
the dangers in the use of the equipment that were known
to the supplier, but not to the United States, Bople v,
United Technologies Corp, 487 U.S, 5060, 512, 108 3. Ce.
2570, 101 L. Ed. da 442 (7988), This defense has been
extended to failure to warn cases; however, it is inappli-
cable in tho absence of evidence that the defendants’ de-
cision to not provide a warning was “in compliance with
reasonably precise specifications imposed on it by the
United States." Bugler v, fngatls Shipbuilding, ine, 89
F.3d 582, 586 (Oth Cir, 1996). Where there is no conflict
between requirements {mposed under a federal contract
and a state law duty to wam, the Court should defer to
state law, Id,

a, Reasonably Precise Specifications

To ithastrate that reasonably precise specifications
set forth by the Navy exist and that these specifications
conflict with the state law duty to warn, Defendants rely
on the declarations of Dr. Cushing and Admiral Lehman,
Dr. Cushing, President of C.R. Cushing & co,, Inc, Na-
val Architects, Marine Engineers (*9] and Transporta-
tien Consultants, notes that the U.S. government was
intimately involved in the manufacture of any contrac-
tors equipment used in U.S, vessels, "as the equipment
manufactured for those vessels was designed and built to
mest precise and exacting specifications of the U.S, Na-
vy," (Cushing Dec., at 4.) Furthermore, Dr. Cushing as-
serts that “(wihether certain equipment used aboard U.S,

Naval yessels should have warings, and the content and
formal of any such warning, was determined solely by
the U.S, Navy.” (fd. at 5.) Admiral Lehman, a retired
Rear Admiral of the U.S. Navy, states that “equipment
suppliers were prohibited from providing any wernings
on ar to aceampany equipment supplied te the Navy
without the consent and approval of the Navy." (Lehrean
Dee., at 5.) Moreover, Admiral Lehman claims thal cer-
tain types of warnings were simply not approved by the
Navy, such as any wernings associated with hazards
from asbestos. (Id.) Plaintiffs argue that these declara-
tions do not refer to actial contracts or any personal
knowledge of contractual obligations owed by Defend-
ants, but rather are mere speculations about what the
Navy would have pennitted. (Plaintiffs' Reply, at [*10]
6.) Essentialty, Plalntiffs assert that Defendants have not
adequately shown that the Navy set forth reasonably pre-
cise spectfications, such that Defendants fail to raise a
colorable federal defense, *

2 Plaintiffs further argue that Admiral Lehman
and Dr. Cushing lack personal knowledge and
that thelr declarations lack foundation and are
speculative, These arguments lack merit because
Admiral Lehman and Dr. Cushing's declarations
are based on years of experience and training in
regard to the design and operation of U.S. Navy
vessels. Both declarants state that they are per-
sonally familiar with the degree of supervision
and control of the Navy over the actlons of its
contractors. The declarations describe typical
Navy specifications and offer explanations as to
why warnings aboul asbestos would not have
been permitted, (Sec Lehman Dec., af 2-3; Cush-
ing Dec., at 2, 5.) Additionally, Plaintiffs claim
the declarations ate inadmissible per the "best
evidence rule.” Fed R, Evid. 1002, This argu-
ment also lacks merit because Admiral Lelimaa
and Dr. Cushing are not trying to “prove the con-
tent of a writing," but rather they are relying on
their independent knowledge and familiarity ce-
garding [*{1] Navy specifications in making
their assertions. Id.

Piatnelffs' argument relates to their assertion that
Defendants inust prove their case in order to satisfy the
three prongs for removal under § /442, (Motion, at 3.)
Beoause the Supreme Court and the Ninth Circuit has
declined to require that any such burden be placed on
defendants in federal officer removal cases, the argument
that actual contracts are required to illustrate reasonably
precise specifications at this stage of the litigation pro-
cess necessarily fails. See Willingham, 395 US. at 407
(noting that to be colorable, the defense does not need to
be clearly sustainable, as the purpose of § /442 is to se-
cure that the validity of the defense will be tried in feder-

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 68 of 73

Page 4

2008 U.S. Dist, LEXIS 112344, *

al coun), Defendants need not establish the validity of
their federal defense in order to Justify removal. Rather,
they must only raise a colorable federal defense, The
declarations made by Admiral Lehman and Dr. Cushing
describe general naval policies aad shipbuilding practic-
es, and illustrate the tack of discretion given ta govern-
ment contractors in supplying equipment to naval ves-
sels, As Plaintiffs point out, the declarations do not ref-
erence any specific contractual [*12] provisions that
prohibit Defendants from placing warnings on naval
equipment about the dangers of asbestos exposure, The
absence of specific prohibitions, however, does not ren-
der these declarations useless: rather, the declarations
provide Defendants with @ basis for asserting a colorable
Tedérai defense, which is all that is needed at the removal
stage. A central district court similarly determined that
Admlrat Lehman's declaration created an inference that
military contractors did act provide a warning concern-
ing the dangers of asbestos because the Navy did not
permit any such warning. Oberstar v. CBS Corp, No, C¥
08-118 PA, 2008 US, Dist, LEXIS 14023, #12 (C.D, Cal.
Feb, i}, 2008) (oiting Nasbled v. General Electric Co.,
399 F. Supp. ad 205, 208 (S.D.N.¥. 2005). Once again,
the court noted that defendants must only show a colara-
ble federal defense at this stage of the litigation process,
not one that will ultimately prevail. Id, Additionally, a
Northern District of Califomia court has specifically
rejected the argument that a defendant must produce ac-
tual contractual documentation in order to demonstrate
that it worked under reasonably precise specifications.
See Ballenger v. Agco Corp, 2007 U8. Dist, LEXIS
47042, 2007 WL 1813821, al *3 (ND. Cal. June 22,
2607) [*13] (stating Ihat to require past contracts would
frustrate the purpose of ¢ /4¢2), In this action, based on
the declarations of Admiral Lehman and Dr. Cushing, it
is possible to find lsat the Navy set forth reasonably pre-
cise specifications regarding the use of warnings, such
that Defendants have a basis for asserting a colorable
faderal defense.

b. Conformity to Reasonably Precise Specifica-
tlons

As to the second element of the government con-
tractor defense, Defendants must show that the products
supplied lo the U.S, Navy conformed to the reasonably
preoise specifications set forih by dhe Navy. Essenilally,
Pefendans ivst show (hat the Navy received what it
sought. Based on the declarations by Admiral Lehman
and Dr, Cushing, it can be inferred that any deviation
from the Navy's specifications would have resulted in
rejection of the equipment, (See Cushing Dee., at 4-5;
Lehman Dee,, at 4.) ‘Tins, if Plaintiff Reaser had been
exposed to asbestos on mival vessels where Defendants
had supplied asbestos-containing equipment, It is likely
that this equipment conformed to the detailed specifica:

tions set forth by the Navy, Had this equipment nol com-
plied with the Navy's specifications regarding [*14]
design, installation, and warnings, it is a fair inference
that the equipment would nat have been placed on the
ships, (Lehman Dee, af 4-5,}

c, Warnings by Defendants

Finally, the third element of the military contractor
defense requires that Defendants did not fail to warn the
Navy of any dangers associated with asbestos thal were
known by Defendants but not the government, As the
Supreme Court in Bayle noted, “[t]he third condition is
necessary because, In Its absence, the displacement of
stale lort law would create some incentive for the manu-
facturer to withhold knowledge of risks, since conveying
that knowledge might disrupt the contract bul withhold-
ing it would produce no liability,” Boyle, 447 U.S. at
5/2, Dr. Lawrence Betts, a retired Navy captaln, states itt
his declaration that the Navy’s knowledge regarding the
dangers of asbestos and its health effects represented the
state of the art, (Betts Dec., at 18.) Furthermore, he notes
that "[d}uring the period from the early 1920s to the lats
1960s, there was nothing about the flazards essociated
with the use of asbestos-containing products... on
Unsited States Navy ships known by a manufacturer... :
that was not known by the United (*15] States and the
United States Navy." (id.) Based on this evidence, it
seems possible to find that the information possessed by
the Navy exceeded any information that could have been
provided by Defendants, such that the third element is
sufficiently satisfied for raising a defense. Therefore, it
appears that Defendants have raised a colorable federal
defense.

3, Causal Nexus

The final prong necessary to satisfy federal officer
removal requires Defendants to demonstrate that dhe
Navy controlled the warnings Defendants could place on
its equipment and that this contral prevented Defendants
from fulfilling its alleged state law duty to warn of the
dangers associated with asbestos exposure, Essentially,
there must be a causal nexus between the claims against
Defendants and the acts they performed under color of
federai office. Batlenger, 2007 US. Dist, LEXIS 47642,
2007 WE (81382/at *3-4, Similar to the second prong,
Defendants must simply show the existence of a tikely
causal connection, not prove such a connection, See Jef
ferson County y, Acker, 527 US. 423, 432, 119 8. Ce.
2069, 144 f, Ba 2d 408 (1999) (“Fust as requiring a
clearly sustainable defense rather than a colorable de-
fense would defeat the purpose of the removal statute . . +
sa would demanding [16] an airtight case on the mer-
its in order to show the required causal connection,"}
Again, as shown above by the declarations of Lehman,
Cushing, and Betts, the Navy had direct control over all

 

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 69 of 73

Page 5

2008 U.S. Dist, LEXIS 1122344, *

aspects of the equipment supplied to its ships, [t can
therefore be inferred that the reason why Defendants did
not place wamings on their equipment was because such
warnings were precluded by the Navy's detailed specifi-
cations. (See Lehman Dec., at 4.) Plaintiffs allege that
Defendants failed to warn of asbestos dangers, yel this
alleged faiture to warn, Defendants assert, resulted from
the Navy's prohibitions and/or control aver any such
warning. Therefore, Defendants adequately show a caus-
al nexus between Plaintiffs’ claims and Defendants" ac-
tions,

Because Defendants have adequately asserted a col-
orable federal defense and a causal nexus between Plais-
tiffs' claims and Defendants’ acts performed under the
direction of the Navy, it appears that Defendants satisfy
che three prongs of § /d¢2(a}¢7),

C, Disclaimer

Plaintiffs addijionally argue that removal is Improp-
er because of disclaimers appearing in the Complaint.
Plaintiffs inctude two disclaimers in the Complaint. The
first discigimer does not (*17] operate to disclaim any
cause of action subject to federal officer removal, (Com-
plaint, at P 4.) The second disclaimer, however, specifi-
cally disclaims “any cause of action or recovery for any
injuries resulting from exposure to asbestos dust caused
by any acts or omissions of a party Defendant committed
at the direction of an officer of the United States Gov-
ernment." (Id.) However, because removal pursuant to
the federal officer removal statute is premised on the
existence of a colorable federal defense, rather than the
manner in which a plaintiffs complaint is constructed,
courts have found that neither a plaintiff's disclaimer nar
its characterization of his claims is determinalive, Sec
Gherstar, No, C¥ 08-118 PA, 2008 US. Dist, LEXTS
14023 at *8, See also Durham, 445 F.3d at 1253
("(Rlemovals under section 44] are subject to the
well-pleaded complaint rule, while those under section
1442 are not."); Ballenger, 2007 US. Dist. LEXIS 47042,
2007 WL 181382! at *2 ("Under the federal office re-
moval statute, sults against federal officers may be re-
moved despite the nonfedera] cast of the complaint,”)
The Couri takes a similar view, Plaintiffs' second dis~

claimer effectively mirrors Defendants" federal contractor
defense and so in no way prevents [*18] litigation of
the applicability of that defense in state court, which is
precisely what the federal officer removal statute seeks
fo avoid. To grant a plalatiffs mation for remand based
on such a disclaimer would, therefore, render the federal
officer removal statute completely ineffectual in the face
of an “artfully constructed" complaint. Oberstar, No, CY
08-718, 2008 US Dist, LEXIS 14023 at *8, The Court
cannot allow Plaintiffs to evade federal officer removal
in such a fashion,

Plaintiffs rely on Westbrook v, Asbestos Defond-
ants, where the court, when faced with similar facts and
evidence, found the plaintiffs' disclaimer to be determi-
native and remanded the case back to state court, 200/
US. Dis, LEXIS £1575, 2001 WL 902642 at *3 (NLD.
Cal, July 31, 2007), However, Westbrook is distinguish-
able from the present case in that the plaintiffs in West-
brook disclaimed "any claims arising out of work done
on United States Navy ships." 200) ULS. Dist, LEXIS
Ht575, [WL] at *2. in other words, the plaintiffs in
Westbrook specifically waived any causes of action
stemming from asbestos exposure on naval vessels; in-
stead premising their clalms on Injurtes arising from
work done on private ships, 1d, As a result, unlike in the
present case, the parties in Westbrook fad no need
(*#9] to litigate any issue resembling the federal con-
tractor defense in order to determine the applicability of
the plaintiffs’ disclaimer. Therefore, remarid in that case
did not undermine the purposes of § f442fu)(i), as Te-
mand here would, and so was appropriate,

IN, Canclusion

Based on the foregoing reasons, Plaintiffs Robert
and Christine Reaser’s Motion for Remand is DENIED,

If $0 ORDERED,

DATED: June 23, 2008

/sf Stephen V, Wiison

STEPHEN V, WILSON

UNITED STATES DISTRICT JUDGE

 

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 70 of 73

EXHIBIT E

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 71 of 73

MARKS, O'NEILL, O’BRIEN,

DOHERTY & KELLY, P.C.

BY: KEVIN J. O°BRIEN, ESQUIRE

IDENTIFICATION NO: 38393 ATTORNEY FOR DEFENDANT,
1617 JOHN F. KENNEDY BOULEVARD VIAD CORP

SUITE 1010

PHILADELPHIA, PA 19103
(215) 564-6688

 

ROTH F. HIMES, Executor for the Estate of COURT OF COMMON PLEAS
CARL L. REESER, Deceased, and MARIAN L. PHILADELPHIA COUNTY
REESER, his wife, CIVIL DIVISION
Plaintiffs, DECEMBER TERM, 2019
VS. NO. 3279
VIAD CORP, Improperly Pleaded as Viad Corp,, ASBESTOS LITIGATION
{/k/a The Dial Corp., as successor-in-interest to
Griscom-Russell Company, et al., USDE No.:
Defendants.

 

VIAD CORP’S NOTIFICATION OF REMOVAL

TO: Jason Yampolsky, Esquire

Maune Raichle Hartley French & Mudd, LLC

230 8. Broad Street, Suite 1010

Philadelphia, PA 19102

PLEASE TAKE NOTICE that Viad Corp, improperly pleaded as Viad Corp., f/k/a The
Dial Corp. as successor-in-interest to Griscom-Russell Company, filed a Notice of Removal on
January 29, 2020 with the United States District Court for the Eastern District of Pennsylvania to
remove the above-captioned action from the Court of Common Pleas of Philadelphia County,
Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania, A copy
of the Notice of Removal is attached.

Respectfully submitted,

MARKS, O’ NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.

(PH507406.1}

 

 
{PH507406.1}

Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 72 of 73

/s/ Kevin O'Brien

Kevin J. O’Brien

Identification No. 38393

One Penn Center

1617 JFK Blvd., Suite 1010
Philadelphia, PA 19103

(215) 564-6688

Attorney for Defendant,

Viad Corp, Improperly Pleaded as
Viad Corp., f/k/a The Dial Corp. as
successor-in-interest to Griscom-Russell
Company

 

 
Case 2:20-cv-00665-ER Document1 Filed 01/29/20 Page 73 of 73

CERTIFIATE OF SERVICE

The undersigned here certifies that a true and correct copy of the foregoing Notice of

Filing of Notice of Removal was served by U.S. First Class Mail on Plaintiff's counsel and

electronically served, upon all counsel of record on this 29" day of January, 2020.

{PH507406.1}

MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.

/s/ Kevin J. O'Brien
Kevin J. O’Brien
identification No. 38393
One Penn Center
1617 JFK Blvd., Suite 1010
Philadelphia, PA 19103
(215) 564-6688
Attorney for Defendant,
Viad Corp, Improperly Pleaded as
Viad Corp, f/k/a The Dial Corp. as
successor-in-interest to Griscom-Russell
Company

 

 
